Exhibit 10.1

EXECUTION VERSION

THIS AGREEMENT AND THE LIENS CREATED HEREIN ARE SUBJECT TO THE LIEN PRIORITY AND
OTHER PROVISIONS SET FORTH IN (I) THAT CERTAIN LIEN SUBORDINATION AND
INTERCREDITOR AGREEMENT DATED AS OF MAY 28, 2010 AMONG BANK OF AMERICA, N.A., AS
ABL AGENT FOR THE ABL SECURED PARTIES REFERRED TO THEREIN, THE TERM COLLATERAL
AGENT, AS SECURED DEBT REPRESENTATIVE (PURSUANT TO THAT CERTAIN LIEN SHARING AND
PRIORITY CONFIRMATION JOINDER DATED THE DATE HEREOF), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., AS NOTEHOLDER COLLATERAL AGENT, HOLDINGS, THE
COMPANY AND THE SUBSIDIARIES OF THE COMPANY NAMED THEREIN AND (II) THAT CERTAIN
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT DATED AS OF MAY 28, 2010 AMONG THE
COMPANY, HOLDINGS, THE TERM COLLATERAL AGENT (PURSUANT TO THAT CERTAIN JOINDER
AGREEMENT DATED AS OF THE DATE HEREOF) AND THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., AS COLLATERAL AGENT AND TRUSTEE, AS EACH MAY BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME.

SECURITY AGREEMENT

dated as of March 28, 2014

among

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.,

AMERICAN TIRE DISTRIBUTORS, INC.,

THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Term Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

DEFINITIONS

  

  

Section 1.01

 

Terms Defined in the Credit Agreement

     1   

Section 1.02

 

Terms Defined in UCC

     1   

Section 1.03

 

Terms Generally

     1   

Section 1.04

 

Definitions of Certain Other Terms Used Herein

     1   

ARTICLE II

GRANT OF SECURITY INTEREST

  

  

ARTICLE III

REPRESENTATIONS AND WARRANTIES

  

  

Section 3.01

 

Title, Perfection and Priority

     8   

Section 3.02

 

Type and Jurisdiction of Organization, Organizational and Identification Numbers

     9   

Section 3.03

 

Principal Location

     9   

Section 3.04

 

Collateral Locations

     9   

Section 3.05

 

Bailees, Warehousemen, Etc.

     9   

Section 3.06

 

Exact Names

     9   

Section 3.07

 

Letter-of-Credit Rights and Chattel Paper

     9   

Section 3.08

 

[Reserved]

     9   

Section 3.09

 

[Reserved]

     9   

Section 3.10

 

Intellectual Property

     9   

Section 3.11

 

No Financing Statements or Security Agreements

     9   

Section 3.12

 

Pledged Collateral

     9   

Section 3.13

 

Commercial Tort Claims

     10   

Section 3.14

 

Perfection Certificate

     10   

ARTICLE IV

COVENANTS

  

  

Section 4.01

 

General

     10   

Section 4.02

 

Electronic Chattel Paper

     12   

Section 4.03

 

Blocked Account Agreements

     12   

Section 4.04

 

Delivery of Pledged Collateral

     12   

Section 4.05

 

Uncertificated Pledged Collateral

     13   

Section 4.06

 

Pledged Collateral.

     13   

Section 4.07

 

Intellectual Property

     14   

Section 4.08

 

Commercial Tort Claims

     15   

Section 4.09

 

Letter-of-Credit Rights

     15   

Section 4.10

 

[Reserved]

     15   

Section 4.11      

 

Insurance

     15   

 

- i -



--------------------------------------------------------------------------------

Table of Contents (Cont.)

 

         Page  

ARTICLE V

REMEDIES

  

  

Section 5.01

 

Remedies

     16   

Section 5.02

 

Application of Proceeds

     17   

Section 5.03

 

Grantors’ Obligations Upon Default

     18   

Section 5.04

 

Grant of Intellectual Property License

     18   

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

  

  

Section 6.01

 

Account Verification

     19   

Section 6.02

 

Authorization for Term Secured Party to Take Certain Action

     19   

Section 6.03

 

PROXY

     20   

Section 6.04

 

NATURE OF APPOINTMENT; LIMITATION OF DUTY

     20   

Section 6.05

 

Equal Priority Intercreditor Agreement

     20   

ARTICLE VII

GENERAL PROVISIONS

  

  

Section 7.01

 

Waivers

     21   

Section 7.02

 

Limitation on Term Collateral Agent’s and Term Secured Party’s Duty with Respect
to the Collateral

     21   

Section 7.03

 

Compromises and Collection of Collateral

     22   

Section 7.04

 

Term Secured Party Performance of Debtor Obligations

     22   

Section 7.05

 

No Waiver; Amendments; Cumulative Remedies

     22   

Section 7.06

 

Limitation by Law; Severability of Provisions

     23   

Section 7.07

 

Reinstatement

     23   

Section 7.08

 

Benefit of Agreement

     23   

Section 7.09

 

Survival of Representations

     23   

Section 7.10

 

Taxes and Expenses

     23   

Section 7.11

 

Additional Subsidiary Guarantors

     24   

Section 7.12

 

Headings

     24   

Section 7.13

 

Termination or Release

     24   

Section 7.14

 

Entire Agreement

     25   

Section 7.15

 

CHOICE OF LAW

     25   

Section 7.16

 

Consent to Jurisdiction

     25   

Section 7.17

 

WAIVER OF JURY TRIAL

     26   

Section 7.18

 

Indemnity

     26   

Section 7.19

 

Counterparts

     26   

Section 7.20

 

INTERCREDITOR AGREEMENTS

     26   

Section 7.21

 

Delivery of Collateral

     27   

Section 7.22

 

Mortgages

     27   

Section 7.23

 

Force Majeure

     27   

ARTICLE VIII

NOTICES

  

  

Section 8.01

 

Sending Notices

     27   

Section 8.02  

 

Change in Address for Notices

     27   

 

- ii -



--------------------------------------------------------------------------------

Table of Contents (Cont.)

 

         Page

ARTICLE IX

THE TERM COLLATERAL AGENT

Schedule 1: Excluded Accounts

Exhibits:

 

Exhibit A    –    Location, Chief Executive Office, Type of Organization,
Jurisdiction of Organization and Organizational Identification Number Exhibit B
   –    Bailees, Warehousemen and Third Party Possessors of Collateral Exhibit C
   –    Letter of Credit Rights and Chattel Paper Exhibit D    –    Intellectual
Property Exhibit E    –    Commercial Tort Claims Exhibit F    –    Pledged
Collateral Exhibit G    –    UCC Filing Offices Exhibit H    –    Form of
Perfection Certificate Exhibit I    –    [Reserved] Exhibit J    –    Form of
Joinder Exhibit K    –    Form of Short Form Intellectual Property Security
Agreement

 

- iii -



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Security Agreement”) is entered into as of
March 28, 2014 among AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., a Delaware
corporation (“Holdings”), AMERICAN TIRE DISTRIBUTORS, INC., a Delaware
corporation (the “Company”), the Subsidiary Guarantors from time to time party
hereto and BANK OF AMERICA, N.A., as collateral agent for the Term Secured
Parties (in such capacity, together with its successors in such capacity, the
“Term Collateral Agent”).

PRELIMINARY STATEMENTS

The Company is entering into a Credit Agreement dated as of the date hereof (as
amended, restated, modified or supplemented from time to time and including any
agreement extending the maturity of, refinancing or otherwise amending, amending
and restating or otherwise modifying or restructuring all or any portion of the
obligations of the Company under such agreement or any successor agreement, the
“Credit Agreement”) among itself, Holdings, the other Guarantors (as defined
therein) from time to time party thereto and Bank of America, N.A., as
administrative agent (together with its successor or successors in each such
capacity, the “Term Administrative Agent”) for the benefit of the Lenders (as
defined therein) from time to time party thereto. The Grantors are entering into
this Security Agreement in order to secure their obligations under the Credit
Agreement.

Accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Terms Defined in the Credit Agreement. All capitalized terms used
herein (including terms used in the preliminary statements) and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Section 1.02 Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement or the Credit Agreement are used
herein as defined in the UCC (and if defined in more than one article of the
UCC, the terms shall have the meaning specified in Article 9 thereof).

Section 1.03 Terms Generally. The rules of construction and other interpretive
provisions specified in Section 1.02 of the Credit Agreement shall apply to this
Security Agreement, including terms defined in the preliminary statements
hereto.

Section 1.04 Definitions of Certain Other Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the preliminary
statements above, the following terms shall have the following meanings:

“Account” has the meaning set forth in Article 9 of the UCC.

“After-acquired Debt” has the meaning set forth in the definition of “Pledged
Collateral”.

“After-acquired Shares” has the meaning set forth in the definition of “Pledged
Collateral”.



--------------------------------------------------------------------------------

“Am-Pac” means Am-Pac Tire Dist. Inc., a California corporation.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Cash Collateral Account” means a special interest bearing deposit account
consisting of cash maintained by the Term Collateral Agent in the name of the
Company, but under the sole dominion and control of the Term Collateral Agent,
for the benefit of itself as Term Collateral Agent and for the benefit of the
other Term Secured Parties.

“Chattel Paper” has the meaning set forth in Article 9 of the UCC.

“Collateral” has the meaning set forth in Article II.

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.

“Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9, of the UCC.

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright registrations
and copyright applications; (b) all renewals of any of the foregoing; (c) all
income, royalties, damages and payments now or hereafter due and/or payable
under any of the foregoing, including, without limitation, damages or payments
for past or future infringements for any of the foregoing; (d) the right to sue
for past, present and future infringements of any of the foregoing; and (e) all
rights corresponding to any of the foregoing throughout the world.

“Crossing Lien Intercreditor Agreement” means that certain Lien Subordination
and Intercreditor Agreement dated as of May 28, 2010 (as it may be amended,
restated, supplemented or otherwise modified from time to time, including by
that certain Lien Sharing and Priority Confirmation Joinder dated as of the date
hereof) by and among Bank of America, N.A., as ABL Agent (as defined therein),
for the ABL Secured Parties (as defined therein) referred to therein, the Term
Collateral Agent, as Secured Debt Representative (as defined therein), The Bank
of New York Mellon Trust Company, N.A., as Noteholder Collateral Agent (as
defined therein), Holdings, the Company and the Subsidiaries of the Company
named therein or from time to time party thereto.

“Deposit Account” has the meaning set forth in Article 9 of the UCC.

“Document” has the meaning set forth in Article 9 of the UCC.

“Electronic Chattel Paper” has the meaning set forth in Article 9 of the UCC.

“Equal Priority Intercreditor Agreement” means that certain Intercreditor and
Collateral Agency Agreement dated as of May 28, 2010 (as it may be amended,
restated, supplemented or otherwise modified from time to time, including by
that certain Joinder Agreement dated as of the date hereof) by and among the
Company, Holdings, the Term Collateral Agent and The Bank of New York Mellon
Trust Company, N.A., as Collateral Agent (as defined therein) and Trustee (as
defined therein).

“Equipment” has the meaning set forth in Article 9 of the UCC.

“Event of Default” has the meaning set forth in the Credit Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Excluded Accounts” means all accounts set forth on Schedule 1 hereto.

“Excluded Assets” means:

(a) (i) the distribution centers consisting of fee-owned real property and
improvements located in Miami, Florida and Simi Valley, California, (ii) any
interest in leased real property of any Grantor and (iii) any interest in
fee-owned real property of a Grantor if the greater of its cost and book value
is less than $2,500,000;

(b) Equipment consisting of motor vehicles or other assets subject to
certificates of title, the perfection of which is excluded from the UCC in the
relevant jurisdiction;

(c) at any date, any Equipment or other assets or property of a Grantor which is
subject to, or secured by, a Capital Lease Obligation or other debt obligation
if and to the extent that (i) such Capital Lease Obligation or debt obligation
was incurred pursuant to clause (e) of the definition of “Permitted
Indebtedness” in the Credit Agreement or is owed to a Person who is not a
Grantor or a Restricted Subsidiary and the agreements or documents granting or
governing such Capital Lease Obligation or debt obligation prohibit, or require
any consent or establish any other conditions for or would or could be
terminated, abandoned, invalidated, rendered unenforceable, or would be breached
or defaulted under such agreement or document because of an assignment thereof,
or a grant of a security interest therein, by a Grantor and (ii) such
restriction described in clause (i) above relates only to the asset or assets
acquired by such Grantor and attachments and accessions thereto, improvements
thereof or substitutions therefor; provided that all proceeds paid or payable to
any Grantor from any sale, transfer or assignment or other voluntary or
involuntary disposition of such assets and all rights to receive such proceeds
shall be included in the Collateral to the extent not otherwise required to be
paid to the holder of any Capital Lease Obligations or debt obligations secured
by such assets;

(d) pledges and security interests prohibited by, or requiring any consent of
any Governmental Authority pursuant to, applicable law, rule or regulation;

(e) Excluded Capital Stock and Excluded Accounts;

(f) any rights or interest of a Grantor in any property or assets or under any
agreement, contract, License, lease, Instrument, document or other General
Intangible or, in the case of any Investment Property (other than with respect
to Capital Stock which is not Excluded Capital Stock), under any applicable
equity holder or similar agreement (referred to solely for purposes of this
clause (f) as a “Contract”) to the extent such Contract by the terms of a
restriction in favor of a Person who is not a Grantor, or any requirement of
law, rule or regulation, prohibits, or requires any consent or establishes any
other condition for, or could or would be terminated, abandoned, invalidated,
rendered unenforceable, or would be breached or defaulted under, because of an
assignment thereof or a grant of a security interest therein by a Grantor;
provided that (i) rights to payment under any such Contract, otherwise
constituting an Excluded Asset shall be included in the Collateral to the extent
permitted thereby or by Section 9-406 or 9-408 of the UCC and (ii) all proceeds
paid or payable to any Grantor from any sale, transfer or assignment of such
Contract and all rights to receive such proceeds shall be included in the
Collateral;

(g) any property or assets owned by any Foreign Subsidiary or any Unrestricted
Subsidiary;

(h) any property as to which the Term Collateral Agent and Grantors reasonably
agree in writing that the cost or other consequences (including material adverse
tax consequences as reasonably determined by the Grantors) of obtaining a
security interest or perfection thereof are excessive in relation to the benefit
to the Term Secured Parties of the security to be afforded thereby;

 

- 3 -



--------------------------------------------------------------------------------

(i) (x) any Intellectual Property, including any United States intent-to-use
trademark applications, in relation to which any applicable law or regulation,
or any agreement with a domain name registrar or any other person entered into
by a Grantor in the ordinary course of business and existing on the date hereof,
prohibits the creation of a security interest therein, or constitutes a breach
or default under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation, or would otherwise invalidate such
Grantor’s right, title or interest therein and (y) any of the Grantors’ rights
under the trademarks and service marks known as “ATD ONLINE,” “AUTOEDGE,”
“HEAFNET,” “TIREBUYER.COM,” “TIRE PROS,” “XPRESS PERFORMANCE” and “WHEEL
WIZARD”;

(j) any proceeds and products arising from the sale, lease, assignment or
disposition of any of the foregoing Excluded Assets unless such proceeds or
products would otherwise constitute Collateral; and

(k) any Inventory (but not proceeds thereof).

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixture” has the meaning set forth in Article 9 of the UCC.

“General Intangible” has the meaning set forth in Article 9 of the UCC.

“Goods” has the meaning set forth in Article 9 of the UCC.

“Grantors” means Holdings, the Company and the Subsidiary Guarantors.

“Instrument” has the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means, with respect to any Grantor, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by
such Grantor, including Patents, Copyrights, Trademarks and all related
documentation and registrations and all additions, improvements or accessions to
any of the foregoing.

“Intercompany Note” means the Intercompany Subordinated Note dated as of May 28,
2010 executed by Holdings, the Company and each other Subsidiary of the Company.

“Intercreditor Agreements” means the Crossing Lien Intercreditor Agreement and
the Equal Priority Intercreditor Agreement.

“Inventory” has the meaning set forth in Article 9 of the UCC and shall include,
without limitation, (a) all goods intended for sale or lease or for display or
demonstration, (b) all work in process, and (c) all raw materials and other
materials and supplies of every nature and description used or which might be
used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of goods or services or otherwise used or
consumed in the conduct of business.

“Investment Property” has the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

 

- 4 -



--------------------------------------------------------------------------------

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in and to its owned (1) Patents, (2) Copyrights or
(3) Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof and
(c) all rights to sue for past, present, and future breaches thereof.

“Notes Collateral Agent” means The Bank of New York Mellon Trust Company, N.A.,
in its capacity as either (i) the Noteholder Collateral Agent (as defined in the
Crossing Lien Intercreditor Agreement) under the Crossing Lien Intercreditor
Agreement or (ii) the Collateral Agent and Trustee (each as defined in the Equal
Priority Intercreditor Agreement) under the Equal Priority Intercreditor
Agreement.

“Patents” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof; (d) all income, royalties, damages, claims and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Company.

“Pledged Collateral” means, collectively, (a) (i) all of the Capital Stock
described on Exhibit F issued by the entities named therein and (ii) all other
Capital Stock required to be pledged under Section 6.11 and Article XII of the
Credit Agreement or hereunder (the “After-acquired Shares”) and (b) (i) the
promissory notes, Chattel Paper and Instruments evidencing Indebtedness in
excess of $2,500,000 owed to the Grantors (other than such promissory notes,
Chattel Paper and Instruments that are Excluded Assets) described on Exhibit F
and issued by the entities named and (ii) all other Indebtedness owed to any
Grantor hereafter and required to be pledged pursuant to Section 6.11 and
Article XII of the Credit Agreement or hereunder (the “After-acquired Debt”), in
each case as such Exhibit may be amended pursuant to the terms of the Credit
Agreement and the Equal Priority Intercreditor Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money that are General
Intangibles or that are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security” has the meaning set forth in Article 8 of the UCC.

“Security Interest” means the security interests in the Collateral granted under
this Security Agreement securing the Term Obligations.

“Term Collateral Documents” means this Agreement and the other “Collateral
Documents” (as defined in the Credit Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Obligations or under which rights or remedies with respect to such Liens are
governed.

 

- 5 -



--------------------------------------------------------------------------------

“Term Documents” means the Credit Agreement, this Agreement, the other Term
Collateral Documents and each of the other agreements, documents and instruments
providing for or evidencing any other Term Obligation, and any other document or
instrument executed or delivered at any time in connection with any Term
Obligations, including any intercreditor or joinder agreement among holders of
Term Obligations, to the extent such are effective at the relevant time, as each
may be amended, supplemented, refunded, deferred, restructured, replaced or
refinanced from time to time in whole or in part (whether with the Term
Collateral Agent and Lenders or other agents and lenders or otherwise), in each
case in accordance with the provisions of this Agreement.

“Term Obligations” means the collective reference to (a) the due and punctual
payment of (i) the principal of and premium, if any, and interest at the
applicable rate provided in the Term Documents (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Term Loans, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of a Grantor to any of the Term Secured Parties
under the Term Documents and (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Grantors under or
pursuant to the Term Documents.

“Term Secured Parties” means, at any time, the Administrative Agent, the Term
Collateral Agent, the agents and other representatives of the Lenders, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Term Document and each other holder of, or obligee in respect of, any holder
or lender pursuant to any Term Document outstanding at such time; provided that
other Additional Senior Secured Debt Holders (as defined in the Equal Priority
Intercreditor Agreement) shall not be deemed Term Secured Parties.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Capital Stock constituting Collateral, any right to receive any
Capital Stock constituting Collateral and any right to receive earnings, in
which such Grantor now has or hereafter acquires any right, issued by an issuer
of such Capital Stock.

“Supporting Obligation” has the meaning set forth in Article 9 of the UCC.

“Tangible Chattel Paper” has the meaning set forth in Article 9 of the UCC.

“Termination Date” means the date on which all Term Obligations are indefeasibly
paid in full in cash (other than any contingent or inchoate obligations not then
due and payable).

“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all Licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims and payments for past
and future infringements thereof; (e) all rights to sue for past, present and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

- 6 -



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Term Collateral Agent, on
behalf of and for the benefit of the Term Secured Parties, and to secure the
prompt and complete payment and performance of all Term Obligations, a security
interest in all of its right, title and interest in, to and under all of the
following personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of, such Grantor (including under
any trade name or derivations thereof), and regardless of where located (all of
which are collectively referred to as the “Collateral”):

(i) all Accounts;

(ii) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

(iii) all Intellectual Property;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) [Reserved];

(xi) all Investment Property;

(xii) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiii) all Deposit Accounts;

(xiv) all Commercial Tort Claims;

(xv) all cash or other property deposited with the Term Collateral Agent or any
Term Secured Party or any Affiliate of the Term Collateral Agent or any Term
Secured Party or which the Term Collateral Agent, for its benefit and for the
benefit of the other Term Secured Parties, or any Term Secured Party or such
Affiliate is entitled to retain or otherwise possess as collateral pursuant to
the provisions of this Agreement or any of the Term Documents, including amounts
on deposit in the Cash Collateral Account;

(xvi) all books, records, files, correspondence, computer programs, tapes, disks
and related data processing software which contain information identifying or
pertaining to any of the foregoing or any Account Debtor or showing the amounts
thereof or payments thereon or otherwise necessary or helpful in the realization
thereon or the collection thereof; and

 

- 7 -



--------------------------------------------------------------------------------

(xvii) any and all accessions to, substitutions for and replacements, products
and cash and non-cash proceeds of the foregoing and of any Inventory (including
any claims to any items referred to in this definition and any claims against
third parties for loss of, damage to or destruction of any or all of the
Collateral or for proceeds payable under or unearned premiums with respect to
policies of insurance) in whatever form, including cash, negotiable instruments
and other instruments for the payment of money, Chattel Paper, security
agreements and other documents.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include or the Security Interest attach to any Excluded
Asset.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Grantors, jointly and severally, represent and warrant to the Term
Collateral Agent, for the benefit of the Term Secured Parties, that:

Section 3.01 Title, Perfection and Priority.

(a) Each Grantor has good and valid rights in, or the power to transfer, the
Collateral in which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.01(f),
and has full power and authority to grant to the Term Collateral Agent the
Security Interest in such Collateral pursuant hereto. This Security Agreement
creates in favor of the Term Collateral Agent for the benefit of the Term
Secured Parties a valid security interest in the Collateral granted by each
Grantor. No consent or approval of, registration or filing with, or any other
action by any Governmental Authority is required for the grant of the security
interest pursuant to this Security Agreement, except (i) such as have been
obtained or made and are in full force and effect, and (ii) for filings
necessary to perfect Liens created pursuant to the Term Documents.

(b) Subject to the limitations set forth in Section 4.01(c), the Security
Interest (i) will constitute valid perfected security interests in the
Collateral in favor of the Term Collateral Agent, on behalf of and for the
benefit of the Term Secured Parties, to secure the prompt and complete payment
and performance of all Term Obligations, upon (A) in the case of Collateral in
which a security interest may be perfected by filing a financing statement under
the Uniform Commercial Code of any jurisdiction, the filing of financing
statements naming each Grantor as “debtor” and the Term Collateral Agent as
“secured party” and describing the Collateral in the applicable filing offices
as set forth in Exhibit G hereto, (B) in the case of Instruments, Chattel Paper
and certificated Securities, the earlier of the delivery thereof, subject to the
terms of the Intercreditor Agreements, to the Term Collateral Agent or the Notes
Collateral Agent (or their respective non-fiduciary agents or designees) and the
filing of the financing statements referred to in clause (A), (C) in the case of
Collateral constituting Intellectual Property, the earlier of the filing of the
financing statements referred to in clause (A) (except in the case of
Copyrights) and the completion of the filing, registration and recording of
fully executed agreements substantially in the form of the Intellectual Property
Security Agreement set forth in Exhibit K hereto (x) in the United States Patent
and Trademark Office or (y) in the United States Copyright Office, as
applicable, and/or (D) in the case of Deposit Accounts, upon the entering into
Blocked Account Agreements and (ii) are prior to all other Liens on the
Collateral other than Liens permitted under Section 4.01(f) having priority over
the Term Collateral Agent’s Lien either by operation of law or otherwise,
including pursuant to the Intercreditor Agreements.

 

- 8 -



--------------------------------------------------------------------------------

Section 3.02 Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of each Grantor, its jurisdiction of
organization, the organizational number issued to it by its jurisdiction of
organization and its federal employer identification number, in each case as of
the date hereof, are set forth on Exhibit A.

Section 3.03 Principal Location. Each Grantor’s mailing address and the location
of its place of business (if it has only one) or its chief executive office (if
it has more than one place of business), in each case as of the date hereof, is
disclosed on Exhibit A.

Section 3.04 Collateral Locations. Each location where Collateral is located as
of the date hereof (except for Inventory in transit) is listed on Exhibit A. All
of said locations are owned by a Grantor except for locations (i) that are
leased by a Grantor as lessee and designated in Part III(b) of Exhibit A and
(ii) at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment as designated in Part III(c) of Exhibit A.

Section 3.05 Bailees, Warehousemen, Etc. Exhibit B hereto sets forth a list, as
of the date hereof, of each bailee, warehouseman and other third party in
possession or control of any Inventory in excess of $2,500,000 of any Grantor
(except for Inventory in transit) and specifies as to each bailee, warehouseman
or other third party the value of the Inventory, at cost, possessed or
controlled by such bailee, warehouseman or other third party.

Section 3.06 Exact Names. As of the date hereof, the name in which each Grantor
has executed this Security Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. No Grantor has, during the past five years prior
to the date hereof, been known by or used any other corporate, trade or
fictitious name, or been a party to any merger or consolidation, except as
disclosed in the Perfection Certificate.

Section 3.07 Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper with a stated amount in excess of
$2,500,000 of each Grantor as of the date hereof.

Section 3.08 [Reserved].

Section 3.09 [Reserved].

Section 3.10 Intellectual Property. As of the date hereof, no Grantor has any
interest in, or title to, any United States federal registered or applied for
Patent, Trademark or Copyright except as set forth on Exhibit D.

Section 3.11 No Financing Statements or Security Agreements. As of the date
hereof, no Grantor has filed or consented to the filing of any financing
statement or security agreement naming a Grantor as debtor and describing all or
any portion of the Collateral that has not lapsed or been terminated except
(a) for financing statements or security agreements naming the Term Collateral
Agent on behalf of the Term Secured Parties as the secured party and (b) as
permitted by Sections 4.01(f) and 4.01(g) (including those pursuant to the ABL
Credit Agreement and the Senior Notes Indenture).

Section 3.12 Pledged Collateral.

(a) Exhibit F sets forth a complete and accurate list, as of the date hereof, of
all of the Pledged Collateral and, with respect to any Pledged Collateral
constituting any Capital Stock, the percentage of the total issued and
outstanding Capital Stock of the issuer represented thereby. As of the

 

- 9 -



--------------------------------------------------------------------------------

date hereof, each Grantor is the legal and beneficial owner of the Pledged
Collateral listed on Exhibit F as being owned by it, free and clear of any
Liens, except for the Security Interest and Liens permitted under Section 7.01
of the Credit Agreement. Each Grantor further represents and warrants that, as
of the date hereof, (i) all Pledged Collateral constituting any Capital Stock
has been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized and validly issued by the issuer thereof and are
fully paid and non-assessable, (ii) with respect to any certificates delivered
to the Term Collateral Agent or the Notes Collateral Agent (or their respective
non-fiduciary agents or designees) representing any Capital Stock, either such
certificates are Securities as defined in Article 8 of the UCC as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantors has so informed the Term Collateral Agent or the Notes Collateral
Agent so that the Term Collateral Agent or the Notes Collateral Agent (or their
respective non-fiduciary agents or designees), as applicable, may take steps to
perfect its security interest therein as a General Intangible and (iii) to the
best of its knowledge, any Pledged Collateral that represents Indebtedness owed
to any Grantor has been duly authorized, authenticated or issued and delivered
by the issuer of such Indebtedness, is the legal, valid and binding obligation
of such issuer and such issuer is not in default thereunder.

(b) As of the date hereof, (i) none of the Pledged Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject and (ii) other than pursuant to the Intercreditor Agreements, none of
the Pledged Collateral is subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Term Collateral Agent of rights and remedies
hereunder.

(c) Except as set forth on Exhibit F, as of the date hereof, and except for any
Indebtedness represented by the Intercompany Note, none of the Pledged
Collateral which represents Indebtedness owed to a Grantor is subordinated in
right of payment to other Indebtedness or subject to the terms of an indenture.

Section 3.13 Commercial Tort Claims. As of the date hereof, no Grantor holds any
Commercial Tort Claims having a value in excess of $2,500,000 for which such
Grantor has filed a complaint in a court of competent jurisdiction, except as
indicated on Exhibit E hereto.

Section 3.14 Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete in all material respects as of the date thereof.

ARTICLE IV

COVENANTS

From the date hereof, and thereafter until the Termination Date, each Grantor
agrees that:

Section 4.01 General.

(a) [Reserved].

(b) Authorization to File Financing Statements; Ratification. Each Grantor shall
file, and if requested will deliver to the Term Collateral Agent, all financing
statements and other documents and take such other actions as may from time to
time be requested by the Term Collateral Agent in order to maintain a perfected
security interest in and, if applicable, Control of, the Collateral (except as
it is not

 

- 10 -



--------------------------------------------------------------------------------

required to do so pursuant to Section 4.01(c)). Any financing statement filed by
such Grantor shall be filed in each appropriate filing office in all applicable
Uniform Commercial Code jurisdictions and shall (i) describe the Collateral in
the same manner as described herein or may contain an indication or description
of collateral that describes such property in any other manner such as “all
assets” or “all personal property, whether now owned or hereafter acquired” of
such Grantor or words of similar effect as being of an equal or lesser scope or
with greater detail, and (ii) contain any other information required by part 5
of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of real property to which the
Collateral relates. Each Grantor also agrees to furnish any such information to
the Term Collateral Agent promptly upon request. Each Grantor also ratifies any
filing in any Uniform Commercial Code jurisdiction of any initial financing
statements or amendments thereto if filed prior to the date hereof.

(c) Perfection Actions. Notwithstanding anything to the contrary herein, no
Grantor shall be required to perfect the security interests created hereby by
any means other than (i) filings pursuant to the UCC, (ii) filings with United
States’ governmental offices with respect to Intellectual Property, (iii) in the
case of Collateral that constitutes Chattel Paper, Instruments or certificated
Securities, in each case, to the extent included in the Collateral and required
by Section 4.03 herein, delivery to the Term Collateral Agent or the Notes
Collateral Agent to be held in its possession in the United States, (iv) in the
case of Deposit Accounts, executing Blocked Account Agreements, to the extent
required by Section 4.03 of this Security Agreement, (v) in the case of
Collateral that consists of Commercial Tort Claims, taking the actions specified
in Section 4.08 and (vi) in the case of Collateral that constitutes
Letter-of-Credit Rights, taking the actions specified in Section 4.09. No
Grantor shall be required to take any actions under any laws outside of the
United States to grant, perfect or provide for the enforcement of any security
interest.

(d) Further Assurances. Each Grantor will, if reasonably requested by the Term
Collateral Agent, (i) take or cause to be taken such further actions in
accordance with Section 6.13 of the Credit Agreement, (ii) take such other
actions as the Term Collateral Agent reasonably deems appropriate under
applicable law or to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Security Agreement and
(iii) defend the security interests created hereby and priority thereof against
the claims and demands not expressly permitted by the Term Documents, including
the Intercreditor Agreements, of all Persons whomsoever and any Lien not
permitted under Section 7.01 of the Credit Agreement.

(e) Disposition of Collateral. No Grantor will sell, lease, transfer or
otherwise dispose of the Collateral except for sales, leases, transfers and
other dispositions specifically permitted under Section 7.05 of the Credit
Agreement.

(f) Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral except (i) the security interest created by this Security Agreement,
and (ii) the other Liens permitted by Section 7.01 of the Credit Agreement.

(g) Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except to perfect security interests as permitted by
Section 4.01(f).

(h) Change of Name, Etc. Each Grantor agrees to furnish to the Term Collateral
Agent prompt written notice of any change in: (i) such Grantor’s legal name;
(ii) the location of such Grantor’s chief executive office or its principal
place of business; (iii) such Grantor’s organizational legal

 

- 11 -



--------------------------------------------------------------------------------

entity designation or jurisdiction of incorporation or formation; or (iv) such
Grantor’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its jurisdiction of incorporation or
formation.

(i) Exercise of Duties. Anything herein to the contrary notwithstanding, (a) the
exercise by the Term Collateral Agent of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (b) no Term Secured Party shall
have any obligation or liability under the contracts and agreements included in
the Collateral by reason of this Security Agreement or any other Term Document,
nor shall any Term Secured Party be obligated to perform any of the obligations
or duties of any Grantor thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.

Section 4.02 Electronic Chattel Paper. If any Grantor at any time holds or
acquires an interest in any Electronic Chattel Paper or any “transferable
record” (as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction) in excess
of $2,500,000, such Grantor shall promptly notify the Term Collateral Agent
thereof and, at the request of the Term Collateral Agent, shall take such action
as the Term Collateral Agent may reasonably request to vest in the Term
Collateral Agent Control under UCC Section 9-105 of such Electronic Chattel
Paper or control (to the extent the meaning of “control” has not been clearly
established under such provisions, “control” in this paragraph (c) to have such
meaning as the Term Collateral Agent shall in good faith specify in writing
after consultation with the Company) under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Term Collateral Agent agrees with
such Grantor that the Term Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Term Collateral Agent and so long as such
procedures will not result in the Term Collateral Agent’s loss of Control or
control, as applicable, for such Grantor to make alterations to the Electronic
Chattel Paper or transferable record permitted under UCC Section 9-105 or, as
the case may be, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in Control to allow without loss of Control or control, as
applicable, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

Section 4.03 Blocked Account Agreements. The Company shall, within sixty
(60) days after the date hereof, enter into control agreements (each a “Blocked
Account Agreement”), with the Term Collateral Agent and any bank with which the
Company maintains a Deposit Account, to the extent required pursuant to
Section 2.21 of the ABL Credit Agreement.

Section 4.04 Delivery of Pledged Collateral. Subject to the terms of the
Intercreditor Agreements, each Grantor will promptly deliver to the Term
Collateral Agent or the Notes Collateral Agent (or their respective
non-fiduciary agents or designees) upon execution of this Security Agreement all
certificates or instruments, if any, representing or evidencing the Pledged
Collateral, together with duly executed instruments of transfer or assignments
in blank. Each delivery of Pledged Collateral (including any After-acquired
Shares and After-acquired Debt) after the date hereof shall be accompanied by a
schedule describing the securities theretofore and then being pledged hereunder,
which shall be attached hereto as part of Exhibit F hereto and made a part
hereof; provided, that the failure to attach any such schedule hereto shall not
affect the validity of such pledge of such securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

 

- 12 -



--------------------------------------------------------------------------------

Section 4.05 Uncertificated Pledged Collateral. Unless otherwise consented to by
the Term Collateral Agent, Capital Stock required to be pledged hereunder in any
Subsidiary (other than a Foreign Subsidiary) that is organized as a limited
liability company or limited partnership and pledged hereunder shall either
(i) be represented by a certificate, and in the organizational documents of such
entity, the applicable Grantor shall cause the issuer of such interests to elect
to treat such interests as a “security” within the meaning of Article 8 of the
Uniform Commercial Code of its jurisdiction of organization or formation, as
applicable, by including in its organizational documents language substantially
similar to the following and, accordingly, such interests shall be governed by
Article 8 of the UCC:

“The [partnership/limited liability company] hereby irrevocably elects that all
[partnership/membership] interests in the [partnership/limited liability
company] shall be securities governed by Article 8 of the Uniform Commercial
Code of [jurisdiction of organization or formation, as applicable]. Each
certificate evidencing [partnership/membership] interests in the
[partnership/limited liability company] shall bear the following legend: “This
certificate evidences an interest in [name of [partnership/limited liability
company]] and shall be a security for purposes of Article 8 of the Uniform
Commercial Code.” No change to this provision shall be effective until all
outstanding certificates have been surrendered for cancellation and any new
certificates thereafter issued shall not bear the foregoing legend.”

or (ii) not have elected to be treated as a “security” within the meaning of
Article 8 of the UCC and shall not be represented by a certificate.

Section 4.06 Pledged Collateral.

(a) Registration in Nominee Name; Denominations. Subject to the terms of the
Intercreditor Agreements, the Term Collateral Agent or the Notes Collateral
Agent (or their respective non-fiduciary agents or designees), on behalf of the
Term Secured Parties, shall hold certificated Pledged Collateral in the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the Term
Collateral Agent or the Notes Collateral Agent. Following the occurrence and
during the continuance of an Event of Default, each Grantor will promptly give
to the Term Collateral Agent or the Notes Collateral Agent (or their respective
non-fiduciary agents or designees) copies of any notices or other communications
received by it with respect to Pledged Collateral registered in the name of such
Grantor. Subject to the terms of the Intercreditor Agreements, following the
occurrence and during the continuance of an Event of Default, the Term
Collateral Agent or the Notes Collateral Agent (or their respective
non-fiduciary agents or designees) shall at all times have the right to exchange
the certificates representing Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Security Agreement.

(b) Exercise of Rights in Pledged Collateral. Subject, in each case, to the
Intercreditor Agreements:

(i) without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Security Agreement, the Credit Agreement or any other Term Document; provided,
however, that no vote or other right shall be exercised or action taken which
would reasonably be expected to have the effect of materially and adversely
impairing the rights of the Term Collateral Agent in respect of the Pledged
Collateral.

 

- 13 -



--------------------------------------------------------------------------------

(ii) each Grantor will permit the Term Collateral Agent (or its non-fiduciary
agent or designee) at any time after the occurrence and during the continuance
of an Event of Default, without written notice, to exercise all voting rights or
other rights relating to Pledged Collateral, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any Capital Stock or Investment Property constituting Pledged Collateral as if
it were the absolute owner thereof.

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Term Documents and applicable law; provided, however, that
any non-cash dividends, interest, principal or other distributions that would
constitute Pledged Collateral, whether resulting from a subdivision, combination
or reclassification of the outstanding Capital Stock of the issuer of any
Pledged Collateral or received in exchange for Pledged Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Term Secured Parties and shall be forthwith
delivered to the Term Collateral Agent or the Notes Collateral Agent (or their
respective non-fiduciary agents or designees) in the same form as so received
(with any necessary endorsement or instrument of assignment). The proviso to the
first sentence of this clause (iii) shall not apply to dividends between or
among the Company and the other Grantors only of property subject to a perfected
security interest under this Security Agreement; provided that the Company
notifies the Term Collateral Agent in writing, specifically referring to this
Section 4.06, at the time of such dividend and takes any actions the Term
Collateral Agent reasonably specifies to ensure the continuance of its perfected
security interest in such property under this Security Agreement.

Section 4.07 Intellectual Property.

(a) Upon the occurrence and during the continuance of an Event of Default, each
Grantor will use commercially reasonable efforts to obtain all consents and
approvals necessary or appropriate for the assignment to or for the benefit of
the Term Collateral Agent of any License held by such Grantor in order to
enforce the security interests granted hereunder.

(b) Each Grantor shall in its reasonable business judgment notify the Term
Collateral Agent promptly if it knows or reasonably expects that any application
or registration relating to any Patent, Trademark or Copyright (now or hereafter
existing) included in the Collateral and material to the conduct of such
Grantor’s business may become abandoned or dedicated, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any such material registered or applied for Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

(c) In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, files an application for the registration of any
material Patent, Trademark or Copyright with the United States Patent and
Trademark Office or the United States Copyright Office, such Grantor will,
concurrently with any delivery of financial statements pursuant to
Section 6.01(a) or (b) of the Credit Agreement, provide the Term Collateral
Agent written notice thereof, and, upon request

 

- 14 -



--------------------------------------------------------------------------------

of the Term Collateral Agent, such Grantor shall promptly execute and deliver
any and all security agreements or other instruments as the Term Collateral
Agent may reasonably request to evidence the Term Collateral Agent’s security
interest in such Patent, Trademark or Copyright and the General Intangibles of
such Grantor relating thereto or represented thereby.

(d) Each Grantor shall take all actions necessary or reasonably requested by the
Term Collateral Agent to maintain and pursue each material application, to
obtain the relevant registration and to maintain the registration of each of the
Patents, Trademarks and Copyrights (now or hereafter existing) material to the
conduct of such Grantor’s business, except in cases where, in the ordinary
course of business consistent with past practice, such Grantor reasonably
decides to abandon, allow to lapse or expire any Patent, Trademark or Copyright,
including the filing of applications for renewal, affidavits of use, affidavits
of non-contestability and, if consistent with good business judgment, to
initiate opposition and interference and cancellation proceedings against third
parties.

(e) Each Grantor shall, unless it shall reasonably determine that a Patent,
Trademark or Copyright is not material to the conduct of its business, promptly
notify the Term Collateral Agent and shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution of such
material Patent, Trademark or Copyright and to recover any and all damages for
such infringement, misappropriation or dilution, or shall take such other
actions as are appropriate under the circumstances in its reasonable business
judgment to protect such Patent, Trademark or Copyright.

(f) Nothing in this Security Agreement shall prevent any Grantor from disposing
of, discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or put into the public domain, any of its
Collateral constituting Intellectual Property to the extent permitted by the
Credit Agreement if such Grantor determines in its reasonable business judgment
that such discontinuance is desirable in the conduct of its business.

Section 4.08 Commercial Tort Claims. Each Grantor shall promptly notify the Term
Collateral Agent of any Commercial Tort Claims for which such Grantor has filed
complaint(s) in court(s) of competent jurisdiction and, unless the Term
Collateral Agent otherwise consents, such Grantor shall update Exhibit E to this
Security Agreement, thereby granting to the Term Collateral Agent a security
interest in such Commercial Tort Claim(s) (subject to the terms of the
Intercreditor Agreements). The requirement in the preceding sentence shall not
apply to the extent that the amount of such Commercial Tort Claim does not
exceed $2,500,000 held by each Grantor or to the extent such Grantor shall have
previously notified the Term Collateral Agent with respect to any previously
held or acquired Commercial Tort Claim.

Section 4.09 Letter-of-Credit Rights. Subject to the Intercreditor Agreements,
if any Grantor is or becomes the beneficiary of a letter of credit having a face
amount in excess of $2,500,000 which Letter-of-Credit Rights are not Supporting
Obligations with respect to any Collateral in which the security interest is
perfected, such Grantor shall promptly notify the Term Collateral Agent thereof
and cause the issuer and/or confirmation bank to (i) consent to the assignment
of any Letter-of-Credit Rights to the Term Collateral Agent and (ii) agree to
direct all payments thereunder following the occurrence and during the
continuance of an Event of Default to an account as directed by the Term
Collateral Agent for application to the Term Obligations, in accordance with the
provisions of the applicable Term Document, all in form and substance reasonably
satisfactory to the Term Collateral Agent.

Section 4.10 [Reserved].

Section 4.11 Insurance. All insurance policies required under Section 6.07 of
the Credit Agreement shall name the Term Collateral Agent (for the benefit of
the Term Collateral Agent and

 

- 15 -



--------------------------------------------------------------------------------

the other Term Secured Parties) as lender’s loss payee or, upon request by the
Term Collateral Agent, as additional insured, as applicable, and shall contain
lender’s loss payable clauses or mortgagee clauses, through endorsements in form
and substance satisfactory to the Term Collateral Agent.

ARTICLE V

REMEDIES

Section 5.01 Remedies. Upon the occurrence and during the continuance of an
Event of Default:

(a) The Term Collateral Agent may exercise any or all of the following rights
and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement or any other Term Document; provided that this Section 5.01(a) shall
not be understood to limit any rights available to the Term Collateral Agent and
the Term Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ Lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Blocked
Account Agreement or any other control or similar agreement and take any action
provided therein with respect to the applicable Collateral;

(iv) without notice (except as specifically provided in Section 7.01 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at such Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Term Collateral Agent may deem commercially reasonable;
and

(v) concurrently with written notice to the Grantors, transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Term Collateral Agent was the outright owner
thereof.

(b) Each Grantor acknowledges and agrees that the compliance by the Term
Collateral Agent, on behalf of the Term Secured Parties with any applicable
state or federal law requirements in connection with a disposition of the
Collateral will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

- 16 -



--------------------------------------------------------------------------------

(c) The Term Collateral Agent shall have the right upon any public sale or sales
and, to the extent permitted by law, upon any private sale or sales, to purchase
for the benefit of the Term Collateral Agent and the Term Secured Parties, the
whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption each Grantor hereby expressly releases.

(d) Until the Term Collateral Agent is able to effect a sale, lease, transfer or
other disposition of Collateral, the Term Collateral Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or the value of the
Collateral, or for any other purpose deemed appropriate by the Term Collateral
Agent. The Term Collateral Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Term Collateral Agent’s remedies (for the benefit of the Term Collateral Agent
and Term Secured Parties) with respect to such appointment without prior notice
or hearing as to such appointment.

(e) Notwithstanding the foregoing, neither the Term Collateral Agent nor the
Term Secured Parties shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, the Grantors, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Term Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Term Obligations or
to resort to the Collateral or any such guarantee in any particular order or
(iii) effect a public sale of any Collateral.

(f) Each Grantor recognizes that the Term Collateral Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof. Each Grantor also acknowledges
that any private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of such sale
being private. The Term Collateral Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
any Grantor or the issuer of the Pledged Collateral to register such securities
for public sale under the Securities Act of 1933, as amended, or under
applicable state securities laws, even if any Grantor and the issuer would agree
to do so (it being acknowledged and agreed that no Grantor shall have any
obligation hereunder to do so).

(g) Notwithstanding the foregoing, any rights and remedies provided in this
Section 5.01 shall be subject to the Intercreditor Agreements.

Section 5.02 Application of Proceeds. The Term Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral as well as any Collateral
consisting of cash, at any time after receipt during the continuation of an
Event of Default as follows:

(i) first, to the payment of all reasonable and documented costs and expenses
incurred by the Term Collateral Agent in connection with such collection or sale
or otherwise in connection with this Security Agreement, the other Term
Documents or any of the Term Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Term Collateral Agent hereunder or under any other Term
Document on behalf of any Grantor and any other reasonable and documented costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Term Document;

 

- 17 -



--------------------------------------------------------------------------------

(ii) second, in accordance with the Equal Priority Intercreditor Agreement; and

(iii) third, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct

Upon any sale of the Collateral by the Term Collateral Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the Term Collateral Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Term Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof.

Section 5.03 Grantors’ Obligations Upon Default. Upon the written request of the
Term Collateral Agent after the occurrence and during the continuance of an
Event of Default, each Grantor will:

(i) assemble and make available to the Term Collateral Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Term Collateral Agent, whether at such Grantor’s premises or
elsewhere; and

(ii) permit the Term Collateral Agent, by the Term Collateral Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay any Grantor for such use
and occupancy.

Section 5.04 Grant of Intellectual Property License. For the purpose of enabling
the Term Collateral Agent to exercise the rights and remedies under this
Article V upon the occurrence and during the continuance of an Event of Default,
at such time as the Term Collateral Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby: (a) grants to the Term Collateral
Agent, for the benefit of the Term Collateral Agent and the Term Secured
Parties, an irrevocable nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof;
provided, however that such licenses to be granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the goods and services on which such Trademarks are used sufficient to
preserve the validity of such Trademarks; and provided further that the Term
Collateral Agent shall have no greater rights than those of any such Grantor
under such license or sublicense; and (b) irrevocably agrees that, at any time
and from time to time following the occurrence and during the continuance of an
Event of Default, the Term Collateral Agent may (if such Inventory is or is
intended to comprise part of the Collateral) sell any Grantor’s Inventory
directly to any Person, including without limitation Persons who have previously
purchased any Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Term Collateral Agent’s rights under this
Security Agreement, may (subject to any restrictions contained in applicable
third party licenses entered into by a Grantor) sell any such Inventory which
bears any Trademark owned by or licensed to any Grantor and any Inventory that
is covered by any Copyright owned by or licensed to such Grantor and the Term
Collateral Agent may finish any work in

 

- 18 -



--------------------------------------------------------------------------------

process and affix any relevant Trademark owned by or licensed to any Grantor and
sell such Inventory as provided herein. The use of the license granted pursuant
to clause (a) of the preceding sentence by the Term Collateral Agent may be
exercised, at the option of the Term Collateral Agent, only upon the occurrence
and during the continuance of an Event of Default; provided, however, that any
permitted license, sublicense or other transaction entered into by the Term
Collateral Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 6.01 Account Verification. The Grantors acknowledge that after the
occurrence and during the continuance of an Event of Default, the Term
Collateral Agent may in its own name, or in the name of such Grantor,
communicate with the Account Debtors of such Grantor to verify with such Persons
the existence, amount, terms of, and any other matter reasonably relating to the
Accounts owing by such Account Debtor to such Grantor (including any
Instruments, Chattel Paper, payment intangibles and/or other Receivables that
are Collateral relating to such Accounts).

Section 6.02 Authorization for Term Secured Party to Take Certain Action.

(a) Each Grantor hereby (i) authorizes the Term Collateral Agent, at any time
and from time to time in the sole discretion of the Term Collateral Agent (1) to
execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Term Collateral Agent’s reasonable discretion to
perfect and to maintain the perfection and priority of the Term Collateral
Agent’s security interest in the Collateral, including, without limitation, to
file financing statements permitted under Section 4.01(b) and (2) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which would not add new collateral or add a debtor) in such offices as the Term
Collateral Agent in its reasonable discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Term Collateral
Agent’s security interest in the Collateral, including, without limitation, to
file financing statements permitted under Section 4.01(b) and (ii) appoints,
effective upon the occurrence and during the continuance of an Event of Default,
subject to the Intercreditor Agreements, the Term Collateral Agent as its
attorney in fact (1) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted by
Section 7.01 of the Credit Agreement), (2) to endorse and collect any cash
proceeds of the Collateral and to apply the proceeds of any Collateral received
by the Term Collateral Agent to the Term Obligations as provided herein or in
the Credit Agreement or any other Term Document, subject to the terms of the
Intercreditor Agreements, (3) to demand payment or enforce payment of the
Receivables in the name of the Term Collateral Agent or any Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (4) to sign any Grantor’s name on any invoice
or bill of lading relating to the Receivables, drafts against any Account Debtor
of such Grantor, assignments and verifications of Receivables, (5) to exercise
all of any Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (6) to settle, adjust, compromise, extend
or renew the Receivables, (7) to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (8) to prepare, file and sign any
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (9) to prepare, file and sign any Grantor’s name
on any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (10) to change the address for delivery of mail
addressed to any Grantor to such address as the Term Collateral Agent may
designate and to receive, open and dispose of all mail addressed to such
Grantor, and (11) to use information contained in any data processing,
electronic or information systems relating to Collateral; and each Grantor
agrees to reimburse the Term Collateral Agent for any reasonable payment made or
any

 

- 19 -



--------------------------------------------------------------------------------

reasonable documented expense incurred by the Term Collateral Agent in
connection with any of the foregoing, to the same extent as provided in
Section 10.04 and 10.05 of the Credit Agreement and references therein to the
“Administrative Agent” shall, for the purposes hereof, be deemed to be the Term
Collateral Agent; provided that, this authorization shall not relieve any
Grantor of any of its obligations under this Security Agreement or under the
Credit Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved by
the Grantors. The powers conferred on the Term Collateral Agent, for the benefit
of the Term Collateral Agent and Term Secured Parties, under this Section 6.02
are solely to protect the Term Collateral Agent’s interests in the Collateral
and shall not impose any duty upon the Term Collateral Agent or any Term Secured
Party to exercise any such powers.

Section 6.03 PROXY. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS,
EFFECTIVE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE TERM COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.02 ABOVE) WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT
TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE TERM COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR TERM COLLATERAL AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

Section 6.04 NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
TERM COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS
SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.13.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE TERM COLLATERAL AGENT,
NOR ANY TERM SECURED PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, TERM COLLATERAL AGENTS OR REPRESENTATIVES SHALL HAVE ANY
DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES ARE ATTRIBUTABLE TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

Section 6.05 Equal Priority Intercreditor Agreement. Each Grantor acknowledges
that the rights and responsibilities of the Term Collateral Agent under this
Security Agreement with respect to any action taken by the Term Collateral Agent
or the exercise or non-exercise by the Term Collateral Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Security Agreement shall, as between the Term
Collateral Agent and the Term Secured Parties, be governed by the Equal Priority
Intercreditor Agreement, and by such

 

- 20 -



--------------------------------------------------------------------------------

other agreements with respect thereto as may exist from time to time among them,
but, as between the Term Collateral Agent and the Grantors, the Term Collateral
Agent shall be conclusively presumed to be acting as agent for the applicable
Term Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

ARTICLE VII

GENERAL PROVISIONS

Section 7.01 Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article VIII, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Term Collateral Agent or any Term Secured Party arising out
of the repossession, retention or sale of the Collateral (after the occurrence
of and during the continuance of an Event of Default), except such as arise
solely out of the gross negligence or willful misconduct of the Term Collateral
Agent or such Term Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Term Collateral Agent or any Term Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral (after the occurrence of and during the continuance of an Event of
Default), made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

Section 7.02 Limitation on Term Collateral Agent’s and Term Secured Party’s Duty
with Respect to the Collateral. The Term Collateral Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The Term
Collateral Agent and each Term Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Term Collateral Agent nor any Term Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Term Collateral Agent or such Term Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Term Collateral Agent to exercise remedies, after the occurrence
and during the continuance of an Event of Default, in a commercially reasonable
manner, each Grantor acknowledges and agrees that it would be commercially
reasonable for the Term Collateral Agent (i) to fail to incur expenses deemed
significant by the Term Collateral Agent to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as a Grantor, for

 

- 21 -



--------------------------------------------------------------------------------

expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements at the Grantors’ cost to
insure the Term Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Term Collateral Agent a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Term Collateral Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Term Collateral Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.02 is to provide non-exhaustive indications of what actions or
omissions by the Term Collateral Agent would be commercially reasonable in the
Term Collateral Agent’s exercise of remedies against the Collateral, after the
occurrence and during the continuance of an Event of Default, and that other
actions or omissions by the Term Collateral Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.02. Without limitation upon the foregoing, nothing contained in this
Section 7.02 shall be construed to grant any rights to any Grantor or to impose
any duties on the Term Collateral Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.02.

Section 7.03 Compromises and Collection of Collateral. Each Grantor and the Term
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Term Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the Term
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Term Collateral Agent shall be
commercially reasonable so long as the Term Collateral Agent acts in good faith
based on information known to it at the time it takes any such action.

Section 7.04 Term Secured Party Performance of Debtor Obligations. Without
having any obligation to do so, following the occurrence and during the
continuance of an Event of Default, the Term Collateral Agent may perform or pay
any obligation which any Grantor has agreed to perform or pay under this
Security Agreement, and such Grantor shall reimburse the Term Collateral Agent
for any amounts paid by the Term Collateral Agent pursuant to this Section 7.04.
Each Grantor’s obligation to reimburse the Term Collateral Agent pursuant to the
preceding sentence shall be a Term Obligation payable on demand.

Section 7.05 No Waiver; Amendments; Cumulative Remedies. No failure or delay by
the Term Collateral Agent or any Term Secured Party in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Term Collateral Agent and the Term Secured Parties hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Security Agreement or consent
to any departure by any Term Secured Party therefrom shall in any event be
effective unless in writing signed by the Term Collateral Agent with the
concurrence or at the direction of the parties required under Section 4.05(d) of
the Equal Priority Intercreditor Agreement, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

- 22 -



--------------------------------------------------------------------------------

Section 7.06 Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

Section 7.07 Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
such Grantor’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Term Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Term
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Term Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

Section 7.08 Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of each Grantor, the
Term Collateral Agent and the Term Secured Parties and their respective
successors and permitted assigns (including all Persons who become bound as a
debtor to this Security Agreement), except that no Grantor shall have the right
to assign its rights or delegate its obligations under this Security Agreement
or any interest herein, without the prior written consent of the Term Collateral
Agent. No sales of participations, assignments, transfers, or other dispositions
of any agreement governing the Term Obligations or any portion thereof or
interest therein shall in any manner impair the Lien granted to the Term
Collateral Agent, for the benefit of the Term Collateral Agent and the Term
Secured Parties, hereunder.

Section 7.09 Survival of Representations. All representations and warranties of
each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

Section 7.10 Taxes and Expenses. Each Grantor jointly and severally agrees to
(i) pay any taxes payable or ruled payable by Federal or State authority in
respect of this Security Agreement, together with interest and penalties, if
any, and (ii) reimburse the Term Collateral Agent for any and all reasonable
documented out-of-pocket expenses paid or incurred by the Term Collateral Agent
in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by any Grantor
in the performance of actions required pursuant to the terms hereof shall be
borne solely by such Grantor.

 

- 23 -



--------------------------------------------------------------------------------

Section 7.11 Additional Subsidiary Guarantors. Each Grantor shall cause each
Restricted Subsidiary that is required to provide a Guarantee pursuant to and in
accordance with the terms of the Credit Agreement to enter into this Security
Agreement as a Grantor as promptly thereafter as reasonably practicable (but in
no event to exceed ninety (90) days after such formation or acquisition or such
longer period as may be agreed to by the Term Collateral Agent in writing). Upon
execution and delivery by the Term Collateral Agent and such Subsidiary
Guarantor of an instrument in the form of Exhibit J hereto, such Subsidiary
Guarantor shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Security Agreement.

Section 7.12 Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

Section 7.13 Termination or Release.

(a) This Security Agreement shall continue in effect until the Termination Date.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the security interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted pursuant to the Credit Agreement, as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary.

(c) Upon any sale, lease, transfer or other disposition by any Grantor of any
Collateral that is permitted under Section 4.01(e) to any Person that is not
another Grantor or, upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Collateral pursuant to the Credit
Agreement and to the Equal Priority Intercreditor Agreement, the security
interest in such Collateral shall be automatically released.

(d) The security interests granted hereunder on any Collateral, to the extent
such Collateral is comprised of property leased to a Grantor, shall be
automatically released upon termination or expiration of such lease, pursuant to
the Credit Agreement and to the Equal Priority Intercreditor Agreement.

(e) The security interests created hereunder in the Collateral shall be
automatically released as required pursuant to the terms of the Intercreditor
Agreements; provided that the Term Collateral Agent may, in its discretion,
release the Lien on Collateral as provided in the Credit Agreement and to the
Equal Priority Intercreditor Agreement.

(f) In the event that Rule 3-10 or Rule 3-16 of Regulation S-X of the Exchange
Act is amended, modified or interpreted by the SEC or any other relevant
Governmental Authority to require (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other Governmental Authority) of
separate financial statements of any Subsidiary of the Company due to the fact
that the Capital Stock of such Subsidiary are pledged under this Security
Agreement, then the Capital Stock of such Subsidiary shall automatically be
deemed not to be part of the Collateral to the extent necessary not to be
subject to such requirement. Notwithstanding anything to the contrary in this
Security Agreement, if Capital Stock of any Subsidiary are not required to be
pledged under this Security Agreement because Rule 3-10 or Rule 3-16 of
Regulation S-X of the Exchange Act would require the filing of separate
financial statements of such

 

- 24 -



--------------------------------------------------------------------------------

Subsidiary if its Capital Stock were so pledged, in the event that Rule 3-10 or
Rule 3-16 of Regulation S-X of the Exchange Act is amended, modified or
interpreted by the SEC or any other relevant Governmental Authority to no longer
require (or is replaced with another rule or regulation that would not require)
the filing of separate financial statements of such Subsidiary if some or all of
its Capital Stock is pledged under this Security Agreement, then such Capital
Stock of such Subsidiary shall automatically be deemed part of the Collateral
and pledged under this Security Agreement.

(g) In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d), (e) or (f) above, the Term Collateral Agent shall promptly
execute and deliver to any Grantor, at such Grantor’s expense, all UCC
termination statements and similar documents that such Grantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 7.13 shall be without recourse to or
representation or warranty by the Term Collateral Agent or any Term Secured
Party. Without limiting the provisions of Section 7.18, the Company shall
reimburse the Term Collateral Agent upon demand for all reasonable and
documented costs and out of pocket expenses, including the fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 7.13.

Section 7.14 Entire Agreement. This Security Agreement, together with the other
Term Documents and the Intercreditor Agreements, embodies the entire agreement
and understanding between each Grantor and the Term Collateral Agent relating to
the Collateral and supersedes all prior agreements and understandings, oral or
written, between any Grantor and the Term Collateral Agent relating to the
Collateral.

Section 7.15 CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 7.16 Consent to Jurisdiction.

(a) Each Grantor hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in New York,
New York, in any action or proceeding arising out of or relating to any Term
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
Grantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b) Each Grantor hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement in any court referred to
in clause (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each Grantor irrevocably consents to service of process in the manner
provided for notices in Section 8.01 herein. Nothing in this Security Agreement
or in any other Term Document will affect the right of the Term Collateral Agent
or any Term Secured Party to serve process in any other manner permitted by law.

 

- 25 -



--------------------------------------------------------------------------------

Section 7.17 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, ANY OTHER TERM DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GRANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, TERM COLLATERAL AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 7.18 Indemnity. Each Grantor hereby agrees to indemnify and hold the
Term Collateral Agent, the other Term Secured Parties and their respective
Related Parties harmless from, any and all losses, claims, damages, penalties,
liabilities, and related expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Term Collateral Agent
or any Term Secured Party is a party thereto) imposed on, incurred by or
asserted against the Term Collateral Agent or the Term Secured Parties, or their
respective Related Parties, in any way relating to or arising out of this
Security Agreement, to the extent that such Grantor would be required to do so
pursuant to Section 6.15 of the Equal Priority Intercreditor Agreement.

Section 7.19 Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Security Agreement.

Section 7.20 INTERCREDITOR AGREEMENTS. REFERENCE IS MADE TO (A) THE CROSSING
LIEN INTERCREDITOR AGREEMENT AND (B) THE EQUAL PRIORITY INTERCREDITOR AGREEMENT.
EACH PERSON THAT IS SECURED HEREUNDER, BY ACCEPTING THE BENEFITS OF THE SECURITY
PROVIDED HEREBY, (I) CONSENTS (OR IS DEEMED TO CONSENT) TO THE SUBORDINATION OF
LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENTS, (II) AGREES (OR IS DEEMED TO
AGREE) THAT IT WILL BE BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY TO, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENTS, (III) AUTHORIZES (OR IS DEEMED TO
AUTHORIZE) THE TERM COLLATERAL AGENT ON BEHALF OF SUCH PERSON TO ENTER INTO, AND
PERFORM UNDER, THE INTERCREDITOR AGREEMENTS AND (IV) ACKNOWLEDGES (OR IS DEEMED
TO ACKNOWLEDGE) THAT A COPY OF EACH OF THE INTERCREDITOR AGREEMENTS WAS
DELIVERED, OR MADE AVAILABLE, TO SUCH PERSON. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, AND NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, THIS
SECURITY AGREEMENT, THE LIENS CREATED HEREBY AND THE RIGHTS, REMEDIES, DUTIES
AND OBLIGATIONS PROVIDED FOR HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENTS AND, TO THE EXTENT PROVIDED THEREIN,
THE APPLICABLE SECURITY DOCUMENTS (AS DEFINED IN THE CROSSING LIEN INTERCREDITOR
AGREEMENT). IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THIS SECURITY AGREEMENT AND THE CROSSING LIEN INTERCREDITOR AGREEMENT, THE
PROVISIONS OF THE CROSSING LIEN INTERCREDITOR AGREEMENT SHALL CONTROL. IN THE
EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THIS SECURITY
AGREEMENT AND THE EQUAL PRIORITY INTERCREDITOR AGREEMENT, OR

 

- 26 -



--------------------------------------------------------------------------------

BETWEEN THE PROVISIONS OF THE EQUAL PRIORITY INTERCREDITOR AGREEMENT AND THE
CROSSING LIEN INTERCREDITOR AGREEMENT, THE PROVISIONS OF THE CROSSING LIEN
INTERCREDITOR AGREEMENT SHALL CONTROL.

Section 7.21 Delivery of Collateral. Notwithstanding anything herein to the
contrary, with respect to the ABL First Lien Collateral (as defined in the
Crossing Lien Intercreditor Agreement), until the ABL Debt Obligations (as
defined in the Crossing Lien Intercreditor Agreement) are terminated as set
forth in the Crossing Lien Intercreditor Agreement, any obligation of the
Company and any other Grantor hereunder or under any other Security Document (as
defined in the Crossing Lien Intercreditor Agreement) with respect to the
delivery of any ABL First Lien Collateral shall be deemed to be satisfied if the
Company or such Grantor, as applicable, complies with the requirements of the
similar provision of the applicable ABL Security Documents (as defined in the
Crossing Lien Intercreditor Agreement). Until the ABL Debt Obligations (as
defined in the Crossing Lien Intercreditor Agreement) are terminated as set
forth in the Crossing Lien Intercreditor Agreement, the delivery of any ABL
First Lien Collateral (as defined in the Crossing Lien Intercreditor Agreement)
to the ABL Agent (as defined in the Crossing Lien Intercreditor Agreement)
pursuant to the ABL Security Documents (as defined in the Crossing Lien
Intercreditor Agreement) shall satisfy any delivery requirement hereunder or
under any other Security Document (as defined in the Crossing Lien Intercreditor
Agreement).

Section 7.22 Mortgages. In the case of a conflict between this Security
Agreement and the Mortgages with respect to Collateral that is real property
(including Fixtures), the Mortgages shall govern. In all other conflicts between
this Security Agreement and the Mortgages, this Security Agreement shall govern.

Section 7.23 Force Majeure. In no event shall the Term Collateral Agent be
responsible or liable for any failure or delay in the performance of its
obligations under this Security Agreement arising out of or caused by, directly
or indirectly, forces beyond its reasonable control, including without
limitation strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software or hardware) services.

ARTICLE VIII

NOTICES

Section 8.01 Sending Notices. All notices, requests and demands pursuant hereto
shall be made in accordance with Section 7.05 of the Equal Priority
Intercreditor Agreement.

Section 8.02 Change in Address for Notices. Each of the Grantors and the Term
Collateral Agent may change the address or facsimile number for service of
notice upon it by a notice in writing to the other parties.

ARTICLE IX

THE TERM COLLATERAL AGENT

Bank of America, N.A. has been appointed Term Collateral Agent for the Term
Secured Parties hereunder pursuant to Section 12.11 of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Term Collateral Agent hereunder is subject
to the terms of the delegation of authority made by the Term Secured Parties to
the Term Collateral Agent pursuant to the Credit Agreement, and that the Term
Collateral Agent has agreed to act (and any successor Term Collateral Agent
shall act) as such hereunder only on the express conditions contained in the
Credit Agreement. Any successor Term Collateral Agent appointed pursuant to
Section 12.11 of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Term Collateral Agent hereunder.

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Term Collateral Agent have executed
this Security Agreement as of the date first above written.

 

GRANTORS:     AMERICAN TIRE DISTRIBUTORS, INC.     AM-PAC TIRE DIST. INC.    
AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC.     TIRE WHOLESALERS, INC.     THE
HERCULES TIRE & RUBBER COMPANY     HERCULES ASIA PACIFIC, LLC     TERRY’S TIRE
TOWN HOLDINGS, INC.     TERRY’S TIRE TOWN, INC.     T & Z TIRE WHOLESALERS, INC.
    ENGLEWOOD TIRE WHOLESALE, INC.     SUMMIT TIRES NORTHEAST, LLC     TERRY’S
TIRE TOWN VIRGINIA, LTD.     TERRY’S TIRE TOWN BALTIMORE, LTD.     By:  

/s/ J. Michael Gaither

      Name:   J. Michael Gaither       Title:   Secretary

 

S-1



--------------------------------------------------------------------------------

TERM COLLATERAL AGENT:     BANK OF AMERICA, N.A., as Term Collateral Agent    
By:  

/s/ Angela Larkin

      Name:   Angela Larkin       Title:   Assistant Vice President

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1

EXCLUDED ACCOUNTS

 

1. Any Deposit Account or Investment Property owned, maintained or acquired in
the ordinary course of business of a Grantor that is established by such Grantor
solely for payroll and benefit plan disbursement activities of such Grantor or
deferred compensation arrangements of such Grantor, including any deferred
compensation investment accounts, ERISA disbursement accounts and payroll
disbursement accounts;

 

2. Any Deposit Account or Investment Property as to which a Grantor is acting as
a trustee or fiduciary for the benefit of current or former employees of such
Grantor;

 

3. (A) Withheld income taxes and federal, state or local employment taxes in
such amounts as are required in the reasonable judgment of a Grantor to be paid
to the Internal Revenue Service or state or local government agencies within the
following two months with respect to employees of any of the Loan Parties and
(B) amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of one or more
Loan Parties;

 

4. Any cash or cash equivalents received by a Grantor from lessees or sublessees
of Real Estate and deposited into a Deposit Account or in any accounts of a
Grantor, as set forth on the Grantor’s general ledger;

 

5. Any 40l(k) plan assets;

 

6. Any Deposit Account or Investment Property maintained by a Grantor solely in
connection with the Voluntary Employee Benefits Association for California
vacation benefits of such Grantor’s employees;

 

7. Any Deposit Account or Investment Property maintained by a Grantor solely in
connection with the American Tire Distributors, Inc. Vacation and Sick Leave
Plan for Selected Employee Locations Plan;

 

8. Any Deposit Account or Investment Property maintained by a Grantor solely in
connection with the American Tire Distributors Employee Welfare Plan;

 

9. Any Deposit Account or Investment Property maintained by a Grantor solely in
connection with the American Tire Distributors, Inc. Deferred Compensation Plan;

 

10. All segregated DDAs constituting (and the balance of which consists solely
of funds set aside in connection with) taxes accounts, payroll accounts and
trust accounts;

 

11. The Designated Disbursement Account; and



--------------------------------------------------------------------------------

12. The following Deposit Accounts and Disbursement Accounts:

 

Grantor

  

Bank

  

Address

  

Bank Account #

  

Purpose

American Tire

Distributors, Inc.

   Wells Fargo   

P.O. Box 63020, San

Francisco, CA 94163

   LOGO [g753085ex10_8pg35a.jpg]    Vacation Trust

American Tire

Distributors, Inc.

   BoA   

600 Peachtree St NE

10th Floor Atlanta,

GA

30308-2265

   LOGO [g753085ex10_8pg35b.jpg]   

Payroll

Disbursements

American Tire

Distributors, Inc.

   BoA   

600 Peachtree St NE

10th Floor Atlanta,

GA

30308-2265

   LOGO [g753085ex10_8pg35c.jpg]   

Medical

Disbursements

The Hercules Tire

& Rubber

Company

  

JPMorgan

Chase Bank,

N.A.

  

28660 Northwestern

Highway, Southfield,

MI 48034

   LOGO [g753085ex10_8pg35d.jpg]    Asia Pacific – China

The Hercules Tire

& Rubber

Company

  

JPMorgan

Chase Bank,

N.A.

      LOGO [g753085ex10_8pg35e.jpg]   

Cash collateral

account supporting

JPM standby LCs



--------------------------------------------------------------------------------

Exhibit A to Security Agreement

EXHIBIT A

Type of Organization, Jurisdiction of Organization, Organizational
Identification

Number, Federal Employer Identification Number, Chief Executive Office,
Locations

I. The corporate name, jurisdiction of organization, organizational
identification number and federal employer identification number of each Grantor
is as follows:

 

Grantor

  

Jurisdiction of

Organization

  

Organizational

Identification Number

  

Federal Employer

Identification Number

Terry’s Tire Town Holdings, Inc.    OH    1976430    LOGO
[g753085ex10_8pg36.jpg] Terry’s Tire Town, Inc.    OH    519217    LOGO
[g753085ex10_8pg36.jpg] T & Z Tire Wholesalers, Inc.    OH    607788    LOGO
[g753085ex10_8pg36.jpg] Englewood Tire Wholesale, Inc.    NJ    0100771986   
LOGO [g753085ex10_8pg36.jpg] Summit Tires Northeast, LLC    OH    1988157   
LOGO [g753085ex10_8pg36.jpg] Terry’s Tire Town Virginia, Ltd.    OH    1499927
   LOGO [g753085ex10_8pg36.jpg] Terry’s Tire Town Baltimore, Ltd.    OH   
1179611    LOGO [g753085ex10_8pg36.jpg] American Tire Distributors Holdings,
Inc.    DE    3920495    LOGO [g753085ex10_8pg36.jpg] American Tire
Distributors, Inc.    DE    2985653    LOGO [g753085ex10_8pg36.jpg] Am-Pac Tire
Dist. Inc.    CA    C2122675    LOGO [g753085ex10_8pg36.jpg] Tire Wholesalers,
Inc.    WA    600 058 380    LOGO [g753085ex10_8pg36.jpg] The Hercules Tire &
Rubber Company    CT    0089194    LOGO [g753085ex10_8pg36.jpg] Hercules Asia
Pacific, LLC    CT    1030081    LOGO [g753085ex10_8pg36.jpg]



--------------------------------------------------------------------------------

Exhibit A to Security Agreement

II. Each Grantor’s mailing address and the location of its place of business (if
it has only one) or its chief executive office (if it has more than one place of
business), is as follows:

 

Grantor

  

Address/Chief Executive Office

Terry’s Tire Town Holdings, Inc.    2360 West Main Street, Alliance, Ohio 44601
Terry’s Tire Town, Inc.    2360 West Main Street, Alliance, Ohio 44601 T & Z
Tire Wholesalers, Inc.    2360 West Main Street, Alliance, Ohio 44601 Englewood
Tire Wholesale, Inc.    757 Page Avenue, Lyndhurst, New Jersey 07071 Summit
Tires Northeast, LLC    220 O’Connell Way, Bldg. B, Taunton, MA 02718 Terry’s
Tire Town Virginia, Ltd.    4501 Carolina Avenue, Bldg. F, Richmond, Virginia
23222 Terry’s Tire Town Baltimore, Ltd.    1790 Crossroads Drive, Odenton,
Maryland 21113 American Tire Distributors Holdings, Inc.    12200 Herbert Wayne
Court, Ste. 150, Huntersville, NC 28078 American Tire Distributors, Inc.   
12200 Herbert Wayne Court, Ste. 150, Huntersville, NC 28078 Am-Pac Tire Dist.
Inc.    12200 Herbert Wayne Court, Ste. 150, Huntersville, NC 28078 Tire
Wholesalers, Inc.    12200 Herbert Wayne Court, Ste. 150, Huntersville, NC 28078
The Hercules Tire & Rubber Company    16380 East U.S. Route 224, Suite 200
Findlay, OH 45840 Hercules Asia Pacific, LLC    16380 East U.S. Route 224, Suite
200 Findlay, OH 45840



--------------------------------------------------------------------------------

Exhibit A to Security Agreement

III. (a) Each location that is owned by a Grantor where Collateral is located as
of the date hereof (except for Inventory in transit) is as follows:

 

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Square

Footage

American Tire Distributors, Inc.    530 Marvel Road    Salisbury    MD    21801
   71,300

(b) Each location that is leased by a Grantor where Collateral is located as of
the date hereof (except for Inventory in transit) is as follows:

 

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Leased /

Owned

Terry’s Tire Town    1780 Crossroads Dr.    Odenton    MD    21113    Leased
Baltimore, Ltd.    1790 Crossroads Dr.             Terry’s Tire Town    4501
Carolina Ave.    Richmond    VA    23222    Leased Virginia, Ltd.               
Terry’s Tire Town, Inc.    1658 Highland Rd.    Twinsburg    OH    44087   
Leased Terry’s Tire Town, Inc.    1615 Perry Dr. SW    Canton    OH    44706   
Leased Terry’s Tire Town, Inc.    1469 W. Main St.    Alliance    OH    44601   
Leased Terry’s Tire Town, Inc.    2360 W. Main St.    Alliance    OH    44601   
Leased Terry’s Tire Town, Inc.    39 Ohio Machinery    Girard    OH    44601   
Leased Englewood Tire Wholesale, Inc.    757 Page Avenue    Lyndhurst    NJ   
07071    Leased Englewood Tire Wholesale, Inc.    180-200 Prestige Park Road   
East Hartford    CT    06108    Leased Englewood Tire    1230 Forest Parkway   
West Deptford    NJ    08051    Leased Wholesale, Inc.                Summit
Tires Northeast, LLC    39 Eisenhower Dr.    Westbrook    Maine    04092   
Leased Summit Tires Northeast, LLC    195 Liberty Street    Brockton    MA   
02301    Leased Summit Tires Northeast, LLC   

17 Dumaine Ave.

23 Dumaine Ave.

   Nashua    NH    03063    Leased Summit Tires Northeast, LLC    220 O’Connell
Way, Building B, Crossroads Commerce Center    East Taunton    MA    02718   
Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Leased /

Owned

Terry’s Tire Town Holdings, Inc.    999 South Oyster Bay Road    Bethpage    NY
   11714    Leased Terry’s Tire Town, Inc.    5555 Massillon Road Distribution
Center #1    Canton    OH    44720    Leased Terry’s Tire Town, Inc.    2235 E.
Caster Avenue,    Philadelphia    PA    19134    Leased Am-Pac Tire Dist. Inc.
   3000 35th Avenue    Birmingham    AL    35203    Leased American Tire
Distributors, Inc.    420 Industrial Park Road    Cullman    AL    35055   
Leased American Tire Distributors, Inc.    881 Roy Hodges Boulevard   
Montgomery    AL    36117    Leased American Tire Distributors, Inc.    5240
Willis Road    Theodore    AL    36582    Leased American Tire Distributors,
Inc.    1200 E. 12th Street    N. Little Rock    AR    72214    Leased American
Tire Distributors, Inc.    3921 East 19th Street    Texarkana    AR    71854   
Leased American Tire Distributors, Inc.    2001 South 15th Avenue    Phoenix   
AZ    85007    Leased American Tire Distributors, Inc.    6720 S. Alvernon Way
   Tucson    AZ    85756    Leased American Tire Distributors, Inc.    5600
Norris Road    Bakersfield    CA    93308    Leased American Tire Distributors,
Inc.    22411 S. Bonita Street    Carson    CA    90745    Leased American Tire
Distributors, Inc.    2400 Main Street    Chula Vista    CA    91911    Leased
American Tire Distributors, Inc.    3064 S. Chestnut Ave    Fresno    CA   
93725    Leased American Tire Distributors, Inc.    18301 Von Karman Avenue,
Suite 420    Irvine    CA    92612    Leased American Tire Distributors, Inc.   
5100 Commerce Avenue    Moorpark    CA    93021    Leased American Tire
Distributors, Inc.    11680 Dayton Drive    Rancho Cucamonga    CA    91730   
Leased American Tire Distributors, Inc.    4632 Raley Blvd.    Sacramento    CA
   95838    Leased

American Tire

Distributors, Inc.

   645 Dado Street    San Jose    CA    95112    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    13335 Orden Drive    Santa Fe Springs    CA
   90670    Leased American Tire Distributors, Inc.    4750 Fanucchi Way   
Shafter    CA    93263    Leased American Tire Distributors, Inc.    5000
Fanucchi Way    Shafter    CA    93263    Leased American Tire Distributors,
Inc.    955 Aeroplaza Drive    Colorado Springs    CO    80916    Leased
American Tire Distributors, Inc.    1150 E. 58th Avenue    Denver    CO    80216
   Leased American Tire Distributors, Inc.    2139 Bond Street    Grand Junction
   CO    81505    Leased American Tire Distributors, Inc.    8310 South Valley
Highway, 3rd Floor    Englewood    CO    80112    Leased American Tire
Distributors, Inc.    7051 Stuart Ave.    Jacksonville    FL    32254    Leased
American Tire Distributors, Inc.    11700 Miramar Parkway, Suite 500    Miramar
   FL    33025    Leased American Tire Distributors, Inc.    6251 Los Rios Way
   Ft. Myers    FL    33966    Leased American Tire Distributors, Inc.    8751
Skinner Court    Orlando    FL    32824    Leased American Tire Distributors,
Inc.    7502 Sears Boulevard    Pensacola    FL    32514    Leased American Tire
Distributors, Inc.    4755 Capital Circle NW    Tallahassee    FL    32303   
Leased American Tire Distributors, Inc.    4411 Eagle Falls Place    Tampa    FL
   33619    Leased American Tire Distributors, Inc.    601 103rd Avenue North   
Royal Palm Beach    FL    33411    Leased American Tire Distributors, Inc.   
2122 Noland Connector    Augusta    GA    30909    Leased American Tire
Distributors, Inc.    102 Dunbar Rd.    Byron    GA    31008    Leased American
Tire Distributors, Inc.    3075 Southpark Boulevard, Suite 100    Ellenwood   
GA    30294    Leased American Tire Distributors, Inc.    2155 Barrett Park
Drive, Suite 215    Kennessaw    GA    30144    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    1402 Mills B. Lane Blvd.    Savannah    GA
   31405    Leased American Tire Distributors, Inc.    2232 Mountain Industrial
Blvd.    Tucker    GA    30084    Leased American Tire Distributors, Inc.   
3915 Delaware Avenue, Suite 5    Des Moines    IA    50313    Leased American
Tire Distributors, Inc.    1404 E. Fargo Avenue    Nampa    ID    83687   
Leased American Tire Distributors, Inc.    9450 Sergo Drive    Mc Cook    IL   
60525    Leased American Tire Distributors, Inc.    305 Erie Street    Morton   
IL    61550    Leased American Tire Distributors, Inc.    2855 Fortune Circle
West    Indianapolis    IN    46241    Leased American Tire Distributors, Inc.
   5015 S. Water Circle    Wichita    KS    67217    Leased American Tire
Distributors, Inc.    8169 and 8173 National Turnpike    Louisville    KY   
40214    Leased American Tire Distributors, Inc.    17200 Manchac Park Lane   
Baton Rouge    LA    70817    Leased American Tire Distributors, Inc.    512 J F
Smith Road    Slidell    LA    70460    Leased American Tire Distributors, Inc.
   111 Constitution Blvd    Franklin    MA    02038    Leased American Tire
Distributors, Inc.    4625 Hollins Ferry Road    Baltimore    MD    21227   
Leased American Tire Distributors, Inc.    1409 Tangier Drive, Building 2   
Balitmore    MD    21220    Leased American Tire Distributors, Inc.    530
Marvel Road    Salisbury    MD    21801    Leased American Tire Distributors,
Inc.    17950 Dix-Toledo Road, Suite 300    Brownstown Township    MI    48192
   Leased American Tire Distributors, Inc.    5100 West 35th Street    St. Louis
Park    MN    55416    Leased American Tire Distributors, Inc.    13261
Corporate Exchange Drive    Bridgeton    MO    63044    Leased American Tire
Distributors, Inc.    4121 N. Kentucky Avenue    Kansas City    MO    64161   
Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    2830 E. Jean Street    Springfield    MO   
65803    Leased American Tire Distributors, Inc.    500 Highway 49 South   
Richland    MS    39218    Leased American Tire Distributors, Inc.    205 Vista
Industrial Drive    Arden    NC    28704    Leased American Tire Distributors,
Inc.    3020 Tucker Street Extension    Burlington    NC    27215    Leased
American Tire Distributors, Inc.    4047 Perimeter West Drive    Charlotte    NC
   28214    Leased American Tire Distributors, Inc.    4208 Murchison Road   
Fayetteville    NC    28311    Leased American Tire Distributors, Inc.    12200
Herbert Wayne Court    Huntersville    NC    28078    Leased American Tire
Distributors, Inc.    12225 Herbert Wayne Court    Huntersville    NC    28078
   Leased American Tire Distributors, Inc.    201 Industrial Park Drive   
Lincolnton    NC    28092    Leased American Tire Distributors, Inc.    3099
Finger Mill Road    Lincolnton    NC    28092    Leased American Tire
Distributors, Inc.    190 Cochrane Road    Lincolnton,    NC    28092    Leased
American Tire Distributors, Inc.    147 Highway 24, Suite 121    Morehead City
   NC    28557    Leased American Tire Distributors, Inc.    1615 Wolfpack Lane
Suite 121    Raleigh    NC    27609    Leased American Tire Distributors, Inc.
   250 Northstar Drive    Rural Hall    NC    27045    Leased American Tire
Distributors, Inc.    2405 Wrightsville Avenue    Wilmington    NC    28403   
Leased American Tire Distributors, Inc.    2820 Commerce Road    Wilson    NC   
27893    Leased American Tire Distributors, Inc.    1415 W. Commerce Way   
Lincoln    NE    68521    Leased American Tire Distributors, Inc.    29 Jacks
Bridge Road    Londonderry    NH    03053    Leased

American Tire

Distributors, Inc.

   50 Route 46 East    Totowa    NJ    07512    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    111 Ikea Drive    Westampton    NJ    08060
   Leased American Tire Distributors, Inc.    8701 San Mateo Blvd.   
Albuquerque    NM    87113    Leased American Tire Distributors, Inc.    3101 N.
Lamb Blvd.    Las Vegas    NV    89115    Leased American Tire Distributors,
Inc.    250 Lillard Drive    Sparks    NV    89431    Leased American Tire
Distributors, Inc.    55 Commerce Avenue    Albany    NY    12206    Leased
American Tire Distributors, Inc.    1350 Scottsville Road    Chili    NY   
14624    Leased American Tire Distributors, Inc.    121 Wilshire Boulevard   
Edgewood    NY    11717    Leased American Tire Distributors, Inc.    23371
Aurora Road    Bedford Heights    OH    44146    Leased American Tire
Distributors, Inc.    4871 Corporate Street SW    Canton    OH    44706   
Leased American Tire Distributors, Inc.    4520 LeSaint Court    Fairfield    OH
   45014    Leased American Tire Distributors, Inc.    200 Orange Point Drive   
Lewis Center    OH    43035    Leased American Tire Distributors, Inc.    3701
South Thomas Road    Oklahoma City    OK    73179    Leased American Tire
Distributors, Inc.    4223 N. Garnett Road    Tulsa    OK    74146    Leased
American Tire Distributors, Inc.    16785 NE Mason Street, Suite B    Portland
   OR    97230    Leased American Tire Distributors, Inc.    2291 Sweeney Drive
   Clinton    PA    15026    Leased American Tire Distributors, Inc.    7360
Spartan Boulevard    Charleston    SC    29418    Leased American Tire
Distributors, Inc.    917 Rosewood Drive    Columbia    SC    29201    Leased
American Tire Distributors, Inc.    1611 Otis Way    Florence    SC    29501   
Leased

American Tire

Distributors, Inc.

   37 Villa Road, Suite 314    Greenville    SC    29615    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    712 N. Main Street    Mauldin    SC    29662
   Leased American Tire Distributors, Inc.    1009 East Amidon    Sioux Falls   
SD    57104    Leased American Tire Distributors, Inc.    7150 Discovery Drive
   Chattanooga    TN    37416    Leased American Tire Distributors, Inc.    916
Callahan Drive    Knoxville    TN    37912    Leased American Tire Distributors,
Inc.    4370 S. Mendenhall Rd    Memphis    TN    38141    Leased American Tire
Distributors, Inc.    521 Harding Industrial Drive    Nashville    TN    37211
   Leased American Tire Distributors, Inc.    410 Century Court    Piney Flats
   TN    37686    Leased American Tire Distributors, Inc.    9151 S. Georgia
Street    Amarillo    TX    79118    Leased American Tire Distributors, Inc.   
810 West Howard LaneTech Ridge Building Four 3B    Austin    TX    78753   
Leased American Tire Distributors, Inc.    1701 Vantage Drive, Ste. #102 & #103
   Carrollton    TX    75006    Leased American Tire Distributors, Inc.    1301
S. Navigation Blvd.    Corpus Christi    TX    78405    Leased American Tire
Distributors, Inc.    Dominion Plaza 17300 & 17304 Preston Road    Dallas    TX
   75252    Leased American Tire Distributors, Inc.    12420 Mercantile, Suite
100    El Paso    TX    79935    Leased American Tire Distributors, Inc.    860
Greens Parkway, Suite 100    Houston    TX    77067    Leased American Tire
Distributors, Inc.    8308 Upland Avenue    Lubbock    TX    79424    Leased
American Tire Distributors, Inc.    2900 W. Bus Hwy. 83    McAllen    TX   
78501    Leased American Tire Distributors, Inc.    13443 South Gessner Road   
Missouri City    TX    77489    Leased American Tire Distributors, Inc.    4093
Highway 67 North    San Angelo    TX    76903    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    17230 N. Green Mountain Road    San Antonio
   TX    78247    Leased American Tire Distributors, Inc.    1815 South 4650
West    Salt Lake City    UT    84104    Leased American Tire Distributors, Inc.
   880 Acorn Drive    Harrisonburg    VA    22801    Leased American Tire
Distributors, Inc.    10231 Harry J. Parrish Blvd.    Manassas    VA    20110   
Leased American Tire Distributors, Inc.    4554 Progress Rd.    Norfolk    VA   
23502    Leased American Tire Distributors, Inc.    1806 Jefferson Davis   
Richmond    VA    23224    Leased American Tire Distributors, Inc.    4702
American Tire Blvd    Roanoke    VA    24019    Leased American Tire
Distributors, Inc.    485 Stafford Umberger Drive    Wytheville    VA    24382
   Leased American Tire Distributors, Inc.    860 Stafford Umberger Driver   
Wytheville    VA    24382    Leased American Tire Distributors, Inc.    521 8th
Street SW    Auburn    WA    98001    Leased American Tire Distributors, Inc.   
601 108th Avenue NE (two adjacent Suites on Fourth Floor)    Bellevue    WA   
98004    Leased American Tire Distributors, Inc.    15530 E. Euclid Avenue   
Spokane Valley    WA    99216    Leased American Tire Distributors, Inc.    340
Mahn Court    Oak Creek    WI    53154    Leased American Tire Distributors,
Inc.    300 Harris Drive    Poca    WV    25159    Leased American Tire
Distributors, Inc.    1991 Dunlap Way    Casper    WY    82800    Leased The
Hercules Tire & Rubber Company    16380 U.S. Route 224 East, Suite 200   
Findlay    OH    45840    Leased The Hercules Tire & Rubber Company    1714
South Anderson Avenue    Compton    CA    90220    Leased The Hercules Tire &
Rubber Company    33375 Central Avenue    Union City    CA    94587    Leased
The Hercules Tire & Rubber Company    7600 District Boulevard, Suite B   
Bakersfield    CA    93313    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State/Country

  

Zip/Postal

Code

  

Leased /

Owned

The Hercules Tire & Rubber Company    601 South 65th Avenue, Suite 6    Phoenix
   AZ    85043    Leased The Hercules Tire & Rubber Company    11175 East 55th
Avenue, Suite 105    Denver    CO    80239    Leased The Hercules Tire & Rubber
Company    9500 North Royal Lane, Suite 160    Irving    TX    75063    Leased
The Hercules Tire & Rubber Company    500 Northpark Central Drive, Suite 200   
Houston    TX    77073    Leased The Hercules Tire & Rubber Company    8627
North East Loop 410, Building E, Suite 100    San Antonio    TX    78219   
Leased The Hercules Tire & Rubber Company    3710 North River Road    Franklin
Park    IL    60131    Leased The Hercules Tire & Rubber Company    9800 N.W.
100th Road, Suite I    Medley    FL    33178    Leased The Hercules Tire &
Rubber Company    9110 King Palm Drive, Suite 106    Tampa    FL    33619   
Leased The Hercules Tire & Rubber Company    2222 Diversified Way    Orlando   
FL    32804    Leased The Hercules Tire & Rubber Company    7515 North
Leadbetter    Portland    OR    97203    Leased The Hercules Tire & Rubber
Company    20413 89th Avenue, Building J    Kent    WA    98031    Leased

(c) Each location where Collateral is held in a public warehouse or is otherwise
held by a bailee or on consignment as of the date hereof (except for Inventory
in transit) is as follows:

None.



--------------------------------------------------------------------------------

Exhibit B to Security Agreement

EXHIBIT B

Bailees, Warehousemen and Third Party Possessors of Collateral

The following bailees, warehousemen and other third parties are in possession or
control of Inventory of a Grantor (except for Inventory in transit):

None.



--------------------------------------------------------------------------------

Exhibit C to Security Agreement

EXHIBIT C

Letter-of-Credit Rights and Chattel Paper

None.



--------------------------------------------------------------------------------

Exhibit D to Security Agreement

EXHIBIT D

United States Federal Intellectual Property Registrations and Applications

 

I. Patents and Patent Applications:

None.

 

II. Trademark Registrations and Applications

 

Trademark

  

Owner/Applicant

   Federal Application/
Registration No. LOGO [g753085ex10_8pg49a.jpg]    American Tire Distributors,
Inc.    86107218 MILES AHEAD    American Tire Distributors, Inc.    85842700 BUY
SMART. DRIVE SAFE.    American Tire Distributors, Inc.    85821446 ATDCONNECT   
American Tire Distributors, Inc.    4469168 LOGO [g753085ex10_8pg49b.jpg]   
American Tire Distributors, Inc.    85821393 LOGO [g753085ex10_8pg49c.jpg]   
American Tire Distributors, Inc.    85821433 LOGO [g753085ex10_8pg49d.jpg]   
American Tire Distributors, Inc.    85849099 LOGO [g753085ex10_8pg49e.jpg]   
American Tire Distributors, Inc.    85854501 LOGO [g753085ex10_8pg49f.jpg]   
American Tire Distributors, Inc.    85849087 REGUL    American Tire
Distributors, Inc.    4302414 LOGO [g753085ex10_8pg49g.jpg]    American Tire
Distributors, Inc.    4028814 LOGO [g753085ex10_8pg49h.jpg]    American Tire
Distributors, Inc.    3302482 ENVIZIO    American Tire Distributors, Inc.   
3406819 WHEEL WIZARD ENVIZIO    American Tire Distributors, Inc.    3308837



--------------------------------------------------------------------------------

Trademark

  

Owner/Applicant

   Federal Application/
Registration No.

ATDServiceBAY

   American Tire Distributors, Inc.    3216533

ATDServiceBAY

   American Tire Distributors, Inc.    3415784

ATDONLINE

   American Tire Distributors, Inc.    3188225

DRIFZ

   American Tire Distributors, Inc.    3386225 LOGO [g753085ex10_8pg50a.jpg]   
American Tire Distributors, Inc.    3024766

ATD

   American Tire Distributors, Inc.    3146443 LOGO [g753085ex10_8pg50b.jpg]   
American Tire Distributors, Inc.    3998612 LOGO [g753085ex10_8pg50c.jpg]   
American Tire Distributors, Inc.    3795182 LOGO [g753085ex10_8pg50d.jpg]   
American Tire Distributors, Inc.    3795181 LOGO [g753085ex10_8pg50e.jpg]   
American Tire Distributors, Inc.    3894313 LOGO [g753085ex10_8pg50f.jpg]   
American Tire Distributors, Inc.    3704090

O.E. PERFORMANCE

   American Tire Distributors, Inc.    3713864 LOGO [g753085ex10_8pg50g.jpg]   
American Tire Distributors, Inc.    3704089

AMERICAN TIRE DISTRIBUTORS

   American Tire Distributors, Inc.    4284277

EVOLVE YOUR RIDE

   American Tire Distributors, Inc.    3700735

WHEELENVIZIO.COM

   American Tire Distributors, Inc.    3365163

CRUISER ALLOY

   American Tire Distributors, Inc.    3489644

NEGOTIATOR

   American Tire Distributors, Inc.    3071313



--------------------------------------------------------------------------------

Trademark

  

Owner/Applicant

   Federal Application/
Registration No.

HEAFNET

   American Tire Distributors, Inc.    2173352

REGUL QUESTA

   American Tire Distributors, Inc.    2084592

PACER

   American Tire Distributors, Inc.    2013348

DYNATRAC

   American Tire Distributors, Inc.    1982061

MAGNUM

   American Tire Distributors, Inc.    1884613

ICW

   American Tire Distributors, Inc.    1835379

PACER

   American Tire Distributors, Inc.    1818444

CAPITOL

   American Tire Distributors, Inc.    1887070 LOGO [g753085ex10_8pg51a.jpg]   
American Tire Distributors, Inc.    1522166 LOGO [g753085ex10_8pg51b.jpg]   
American Tire Distributors, Inc.    1407619

TRAK ‘N’ BLAZER

   American Tire Distributors, Inc.    1331956 LOGO [g753085ex10_8pg51c.jpg]   
American Tire Distributors, Inc.    1327370

WINNER

   American Tire Distributors, Inc.    1026159 LOGO [g753085ex10_8pg51d.jpg]   
American Tire Distributors, Inc.    0974610

AM-PAC

   Am-Pac Tire Dist. Inc.    3956363

TERRA TRAC CROSS-V

   The Hercules Tire & Rubber Company    86014955 LOGO [g753085ex10_8pg51e.jpg]
   The Hercules Tire & Rubber Company    4444826

ROAD FORCE

   The Hercules Tire & Rubber Company    3482180

SUPER EXPRESS

   The Hercules Tire & Rubber Company    3356203

ALL COUNTRY

   The Hercules Tire & Rubber Company    3073522

GOLD LABEL

   The Hercules Tire & Rubber Company    3410481



--------------------------------------------------------------------------------

Trademark

  

Owner/Applicant

   Federal Application/
Registration No.

BLACK LABEL

   The Hercules Tire & Rubber Company    3410480

ICE MASTER

   The Hercules Tire & Rubber Company    3325890

ROADTOUR

   The Hercules Tire & Rubber Company    4056891

IRONMAN iMOVE

   The Hercules Tire & Rubber Company    3932475

TOUR 4.0

   The Hercules Tire & Rubber Company    3884077

HERCULES POWER CV

   The Hercules Tire & Rubber Company    3929447

IRONMAN IMAGE

   The Hercules Tire & Rubber Company    3938615 LOGO [g753085ex10_8pg052a.jpg]
   The Hercules Tire & Rubber Company    3717939

MERIT MYSTIC CRI

   The Hercules Tire & Rubber Company    3804091

BLACKHAWK

   The Hercules Tire & Rubber Company    3946628

RIDE ON OUR STRENGTH

   The Hercules Tire & Rubber Company    3505165

RAPTIS

   The Hercules Tire & Rubber Company    3532134 LOGO [g753085ex10_8pg052b.jpg]
   The Hercules Tire & Rubber Company    3508541

ALL TRAC

   The Hercules Tire & Rubber Company    3491397 LOGO [g753085ex10_8pg052c.jpg]
   The Hercules Tire & Rubber Company    3449339

HERCULES TIRE INTERNATIONAL

   The Hercules Tire & Rubber Company    3310895

R-FORCE

   The Hercules Tire & Rubber Company    3644451

TERRA TRAC

   The Hercules Tire & Rubber Company    2482486

POLAR TRAX

   The Hercules Tire & Rubber Company    2394940

MERIT ALL COUNTRY LXT

   The Hercules Tire & Rubber Company    2398388

ULTRA PLUS IV

   The Hercules Tire & Rubber Company    2254918

MR

   The Hercules Tire & Rubber Company    2134860

SIGNET

   The Hercules Tire & Rubber Company    2091937



--------------------------------------------------------------------------------

Trademark

  

Owner/Applicant

   Federal Application/
Registration No.

MRX PLUS IV

   The Hercules Tire & Rubber Company    1802671 LOGO [g753085ex10_8pg053a.jpg]
   The Hercules Tire & Rubber Company    1749007

MERIT

   The Hercules Tire & Rubber Company    1715482

TERRA TRAC TOURING LTD.

   The Hercules Tire & Rubber Company    2089703

MEGA TR

   The Hercules Tire & Rubber Company    1752428 LOGO [g753085ex10_8pg053b.jpg]
   The Hercules Tire & Rubber Company    1728695

CARMERICA

   The Hercules Tire & Rubber Company    1693532

TRAIL DIGGER

   The Hercules Tire & Rubber Company    1282370

ELECTRA

   The Hercules Tire & Rubber Company    1132666 LOGO [g753085ex10_8pg053c.jpg]
   The Hercules Tire & Rubber Company    1015747 LOGO [g753085ex10_8pg053d.jpg]
   The Hercules Tire & Rubber Company    0771896

HERCUMILE

   The Hercules Tire & Rubber Company    0893739

H.D.T.L.

   The Hercules Tire & Rubber Company    0813014

ULTRAPREME

   The Hercules Tire & Rubber Company    0782857

HERCULES

   The Hercules Tire & Rubber Company    0713519

NORTHCOAST TUNER.COM

   Terry’s Tire Town, Inc.    3,584,562

NORTHCOAST TRUCK.COM

   Terry’s Tire Town, Inc.    3,584,563

TIRETEAM

   Terry’s Tire Town, Inc.    77/831,790

ONE PRICE DOES IT ALL

   Terry’s Tire Town, Inc.    2,640,219

 

III. Copyright Registrations

None.



--------------------------------------------------------------------------------

Exhibit E to Security Agreement

EXHIBIT E

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Exhibit F to Security Agreement

EXHIBIT F

Pledged Collateral

 

Entity

 

Interest Issued (number

and type)

 

Record and

Beneficial Owner

   Percentage
Ownership     Certificate
Numbers

American Tire Distributors Holdings, Inc.

  50 shares of Common Stock; $0.01 par value   Accelerate Holdings Corp.     
100 %    1

American Tire Distributors, Inc.

  1,000 shares of Common Stock; $0.01 par value   American Tire
Distributors Holdings, Inc.      100 %    1

Am-Pac Tire Dist. Inc.

  1,200 shares of Common Stock; $0.00 par value   American Tire Distributors,
Inc.      100 %    7

Tire Wholesalers, Inc.

  100 shares of Common Stock; $0.00 par value   American Tire Distributors, Inc.
     100 %    15

The Hercules Tire & Rubber Company

  1,052,794.7274 shares   American Tire Distributors, Inc.      100 %    6

Hercules Asia Pacific, LLC

  Membership Interests   The Hercules Tire & Rubber Company      100 %    N/A

Terry’s Tire Town Holdings, Inc.

  100 shares common stock   American Tire Distributors, Inc.      100 %    2

Terry’s Tire Town, Inc.

  1,500 shares of common stock   Terry’s Tire Town Holdings, Inc.      100 %   
71

T & Z Tire Wholesalers, Inc.

  100 shares of common stock   Terry’s Tire Town Holdings, Inc.      100 %    6

Englewood Tire Wholesale, Inc.

  100 shares of capital stock   Terry’s Tire Town Holdings, Inc.      100 %    2

Summit Tires Northeast, LLC

  Membership Interests   Terry’s Tire Town Holdings, Inc.      100 %    N/A

Terry’s Tire Town Virginia, Ltd.

  Membership Interests   Terry’s Tire Town Holdings, Inc.      100 %    N/A

Terry’s Tire Town Baltimore, Ltd.

  Membership Interests   Terry’s Tire Town Holdings, Inc.      100 %    N/A



--------------------------------------------------------------------------------

Exhibit G to Security Agreement

EXHIBIT G

UCC Filing Offices

 

Grantor

  

UCC Filing Office

Terry’s Tire Town Holdings, Inc.    Ohio Secretary of State Terry’s Tire Town,
Inc.    Ohio Secretary of State T & Z Tire Wholesalers, Inc.    Ohio Secretary
of State Englewood Tire Wholesale, Inc.    New Jersey Department of Treasury
Summit Tires Northeast, LLC    Ohio Secretary of State Terry’s Tire Town
Virginia, Ltd.    Ohio Secretary of State Terry’s Tire Town Baltimore, Ltd.   
Ohio Secretary of State American Tire Distributors Holdings, Inc.    Delaware
Secretary of State American Tire Distributors, Inc.    Delaware Secretary of
State Am-Pac Tire Dist. Inc.    California Secretary of State Tire Wholesalers,
Inc.    Washington Department of Licensing The Hercules Tire & Rubber Company   
Connecticut Secretary of the State Hercules Asia Pacific, LLC    Connecticut
Secretary of the State



--------------------------------------------------------------------------------

Exhibit H to Security Agreement

EXHIBIT H

PERFECTION CERTIFICATE

March 28, 2014

Reference is made to the Security Agreement (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”) dated as of
March 28, 2014 by and among AMERICAN TIRE DISTRIBUTORS, INC., a Delaware
corporation (the “Company”), AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., a
Delaware corporation (“Holdings”), each Guarantor from time to time party
thereto, the lenders from time to time party thereto and BANK OF AMERICA, N.A.,
as Term Collateral Agent. Capitalized terms used but not defined herein have the
meanings set forth in either the Security Agreement or the Credit Agreement
referred to therein, as applicable.

The undersigned Responsible Officer of the Company hereby certifies to the Term
Collateral Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate or articles of incorporation, organization or formation,
is as follows:

 

   

Exact Legal Name of Each Grantor

      American Tire Distributors Holdings, Inc.     American Tire Distributors,
Inc.     Am-Pac Tire Dist. Inc.     Tire Wholesalers, Inc.     The Hercules
Tire & Rubber Company     Hercules Asia Pacific, LLC     Terry’s Tire Town
Holdings, Inc.     Terry’s Tire Town, Inc.     T & Z Tire Wholesalers, Inc.    
Terry’s Tire Town Virginia, Ltd.     Terry’s Tire Town Baltimore, Ltd.    
Englewood Tire Wholesale, Inc.     Summit Tires Northeast, LLC  

(b) No Grantor has had any other legal name in the past five years.

(c) Except as set forth in Schedule 1C hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1C the
information required by Sections 1(a), 2(a) and 2(b) of this certificate as to
each acquiree or constituent party to a merger or consolidation.

(d) Attached hereto as Schedule 1D is a list of all other names (including trade
names or similar appellations) used by each Grantor or any of its divisions or
other business units (but excluding subsidiaries that are not Grantors) in
connection with the conduct of its business or the ownership of its properties
at any time during the past five years.

 

1



--------------------------------------------------------------------------------

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of organization or formation of each Grantor that is a
registered organization:

 

Grantor

  

Organizational Identification Number

American Tire Distributors Holdings, Inc.    3920495 American Tire Distributors,
Inc.    2985653 Am-Pac Tire Dist. Inc.    C2122675 Tire Wholesalers, Inc.    600
058 380 The Hercules Tire & Rubber Company    0089194 Hercules Asia Pacific, LLC
   1030081 Terry’s Tire Town Holdings, Inc.    1976430 Terry’s Tire Town, Inc.
   519217 T & Z Tire Wholesalers, Inc.    607788 Terry’s Tire Town Virginia,
Ltd.    1499927 Terry’s Tire Town Baltimore, Ltd.    1179611 Englewood Tire
Wholesale, Inc.    0100771986 Summit Tires Northeast, LLC    1988157

(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor:

 

Grantor

  

Federal Taxpayer Identification Number

American Tire Distributors Holdings, Inc.    59-3796143 American Tire
Distributors, Inc.    56-0754594 Am-Pac Tire Dist. Inc.    95-4709076 Tire
Wholesalers, Inc.    91-0873407 The Hercules Tire & Rubber Company    06-0663365
Hercules Asia Pacific, LLC    45-0962499 Terry’s Tire Town Holdings, Inc.   
27-3977464 Terry’s Tire Town, Inc.    34-1260171 T & Z Tire Wholesalers, Inc.   
34-1389604 Terry’s Tire Town Virginia, Ltd.    32-0134402 Terry’s Tire Town
Baltimore, Ltd.    34-1932349 Englewood Tire Wholesale, Inc.    22-3645360
Summit Tires Northeast, LLC    27-4475312

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

  

Mailing Address

   County    State American Tire Distributors Holdings, Inc.    12200 Herbert
Wayne Court, Ste. 150, Huntersville, NC 28078    Mecklenburg County    NC
American Tire Distributors, Inc.    12200 Herbert Wayne Court, Ste. 150,
Huntersville, NC 28078    Mecklenburg County    NC Am-Pac Tire Dist. Inc.   
12200 Herbert Wayne Court, Ste. 150, Huntersville, NC 28078    Mecklenburg
County    NC

 

2



--------------------------------------------------------------------------------

Grantor

  

Mailing Address

   County    State Tire Wholesalers, Inc.    12200 Herbert Wayne Court, Ste.
150, Huntersville, NC 28078    Mecklenburg County    NC The Hercules Tire &
Rubber Company   

16380 East U.S. Route 224, Suite 200

Findlay, OH 45840

   Hancock    OH Hercules Asia Pacific, LLC   

16380 East U.S. Route 224, Suite 200

Findlay, OH 45840

   Hancock    OH Terry’s Tire Town Holdings, Inc.    2360 West Main Street,
Alliance, Ohio 44601    Stark    OH Terry’s Tire Town, Inc.    2360 West Main
Street, Alliance, Ohio 44601    Stark    OH T & Z Tire Wholesalers, Inc.    2360
West Main Street, Alliance, Ohio 44601    Stark    OH Terry’s Tire Town
Virginia, Ltd.    4501 Carolina Avenue, Bldg. F, Richmond, Virginia 23222   
Henrico    VA Terry’s Tire Town Baltimore, Ltd.    1790 Crossroads Drive,
Odenton, Maryland 21113    Anne Arundel    MD Englewood Tire Wholesale, Inc.   
757 Page Avenue, Lyndhurst, New Jersey 07071    Bergen    NJ Summit Tires
Northeast, LLC    220 O’Connell Way, Bldg. B, Taunton, MA 02718    Bristol    MA

(b) The jurisdiction of organization of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor

  

Jurisdiction

American Tire Distributors Holdings, Inc.    Delaware American Tire
Distributors, Inc.    Delaware Am-Pac Tire Dist. Inc.    California Tire
Wholesalers, Inc.    Washington The Hercules Tire & Rubber Company   
Connecticut Hercules Asia Pacific, LLC    Connecticut Terry’s Tire Town
Holdings, Inc.    Ohio Terry’s Tire Town, Inc.    Ohio T & Z Tire Wholesalers,
Inc.    Ohio Terry’s Tire Town Virginia, Ltd.    Ohio Terry’s Tire Town
Baltimore, Ltd.    Ohio Englewood Tire Wholesale, Inc.    New Jersey Summit
Tires Northeast, LLC    Ohio

 

3



--------------------------------------------------------------------------------

(c) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts (with each
location at which chattel paper, if any, is kept being indicated by an “*”):

 

Grantor

  

Mailing Address

   County    State American Tire Distributors Holdings, Inc.    12200 Herbert
Wayne Court, Ste. 150, Huntersville, NC 28078    Mecklenburg County    NC
American Tire Distributors, Inc.    12200 Herbert Wayne Court, Ste. 150,
Huntersville, NC 28078    Mecklenburg County    NC Am-Pac Tire Dist. Inc.   
12200 Herbert Wayne Court, Ste. 150, Huntersville, NC 28078    Mecklenburg
County    NC Tire Wholesalers, Inc.    12200 Herbert Wayne Court, Ste. 150,
Huntersville, NC 28078    Mecklenburg County    NC The Hercules Tire & Rubber
Company   

16380 East U.S. Route 224, Suite 200

Findlay, OH 45840

   Hancock    OH Hercules Asia Pacific, LLC   

16380 East U.S. Route 224, Suite 200

Findlay, OH 45840

   Hancock    OH Terry’s Tire Town Holdings, Inc.    2360 West Main Street,
Alliance, Ohio 44601    Stark    OH Terry’s Tire Town, Inc.    2360 West Main
Street, Alliance, Ohio 44601    Stark    OH T & Z Tire Wholesalers, Inc.    2360
West Main Street, Alliance, Ohio 44601    Stark    OH Terry’s Tire Town
Virginia, Ltd.    4501 Carolina Avenue, Bldg. F, Richmond, Virginia 23222   
Henrico    VA Terry’s Tire Town Baltimore, Ltd.    1790 Crossroads Drive,
Odenton, Maryland 21113    Anne Arundel    MD Englewood Tire Wholesale, Inc.   
757 Page Avenue, Lyndhurst, New Jersey 07071    Bergen    NJ Summit Tires
Northeast, LLC    220 O’Connell Way, Bldg. B, Taunton, MA 02718    Bristol    MA

(d) Attached hereto as Schedule 2 is a schedule of all the locations where each
Grantor maintains any Equipment, Inventory or other tangible Collateral not
identified above.

3. No Unusual Transactions. All Accounts have been originated by the Grantors
and all Inventory has been acquired by the Grantors in the ordinary course of
business except as set forth in Schedule 3 hereto.

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted or scheduled under the Credit Agreement.

 

4



--------------------------------------------------------------------------------

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is organized and, to the
extent any of the collateral is comprised of fixtures, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of each Grantor and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests.

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of indebtedness (other than checks to be
deposited in the ordinary course of business) held by each Grantor that are
required to be pledged under the Security Agreement including all intercompany
notes between Holdings and each subsidiary of Holdings and each other subsidiary
in excess of $5,000,000 in aggregate principal amount.

9. Deposit Accounts. Attached hereto as Schedule 9 is a true and correct list of
deposit accounts maintained by each Grantor, including the name and address of
the depositary institution, the type of account, and the account number, except
to the extent that the amount individually or in the aggregate, of the funds
held in all such accounts not indentified on Schedule 9 hereto does not exceed
$100,000.

10. Assignment of Claims Act. Attached hereto as Schedule 10 is a true and
correct list of all written contracts between the Company or any Subsidiary and
the United States government or any department or agency thereof that have a
remaining value of at least $5,000,000, setting forth the contract number, name
and address of contracting officer (or other party to whom a notice of
assignment under the Assignment of Claims Act should be sent), contract start
date and end date, agency with which the contract was entered into, and a
description of the contract type.

11. Advances. Attached hereto as Schedule 11 is a true and correct list of all
advances made by Holdings to any subsidiary of Holdings or made by any
subsidiary of Holdings to Holdings or to any other subsidiary of Holdings in
excess of $5,000,000 in aggregate principal amount (other than those identified
on Schedule 8), which advances will be on and after the date hereof evidenced by
one or more intercompany notes pledged to the Term Collateral Agent under the
Security Agreement.

12. Intellectual Property. Attached hereto as Schedule 12A is a schedule setting
forth all of each Grantor’s United States federal issued Patents, registered
Trademarks, pending Patent applications and pending trademark applications,
including the name of the registered owner and the registration number (each if
applicable) of each United States federal Patent and registered or applied for
Trademark owned by any Grantor. Attached hereto as Schedule 12B is a schedule
setting forth all of each Grantor’s United States registered Copyrights,
including the name of the registered owner and the registration number of each
United States registered Copyright owned by any Grantor.

13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and correct
list of commercial tort claims in excess of $5,000,000 held by any Grantor for
which a complaint has been filed, including a brief description thereof.

14. Letters of Credit. Attached hereto as Schedule 14 is a true and correct list
of all Letters of Credit in a maximum available amount in excess of $5,000,000
for which any Grantor is a beneficiary or assignee, showing for each such letter
of credit the issuer thereof, nominated person (if any), account party, number
maximum available amount and date.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.

 

AMERICAN TIRE DISTRIBUTORS, INC.   By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

SCHEDULE 1C

Changes in Identity or Corporate Structure Within Past Five Years

 

Name

  

Nature of Change

  

Date

Terry’s Tire Town Holdings, Inc.    Purchase of Equity Interests in Terry’s Tire
Town Holdings, Inc. by American Tire Distributors, Inc. pursuant to the Stock
Purchase Agreement dated as of February 17, 2014 between American Tire
Distributors, Inc. and TTT Holdings, Inc.    3/28/2014 Englewood Tire Wholesale,
Inc.    Purchase of Equity Interests in Englewood Tire Wholesale, Inc. by
Terry’s Tire Town Holdings, Inc. pursuant to the Stock Purchase Agreement dated
as of October 13, 2011 between Terry’s Tire Town Holdings, Inc., Englewood Tire
Distributors, Inc. and John Boyle    10/13/2011 Summit Tires Northeast, LLC   
Purchase of substantially all assets of Summit Tires of Massachusetts, Inc. by
Summit Tires Northeast, LLC pursuant to the Asset Purchase Agreement dated as of
January 21, 2011 by and among Summit Tires of Massachusetts, Inc., Benjamin
Kravitz, Harvey Rudnick, Francis Ledwith and Summit Tires Northeast LLC   
01/21/2011 T & Z Tire Wholesalers, Inc.    Dividend of 100% of the Equity
Interests in T & Z Tire Wholesalers, Inc. from Terry’s Tire Town, Inc. to
Terry’s Tire Town Holdings, Inc. dated as of November 23, 2010    11/23/2010
Terry’s Tire Town Holdings, Inc.    Contribution of the Equity Interests in
Terry’s Tire Town Virginia, Ltd. from TTT Holdings, Inc. to Terry’s Tire Town
Holdings, Inc. pursuant to the Written Consent of the Board of Directors dated
as of November 23, 2010    11/23/2010 Terry’s Tire Town Holdings, Inc.   
Designated TTT Holdings, Inc. designee of the Acquired Securities under the
Purchase and Contribution Agreement dated as of November 2, 2010 by and among
TTT Holdings, Inc., Terry’s Tire Town, Inc., Terry’s Tire Town Virginia, Ltd.,
Terry’s Tire Town Baltimore, Ltd., Premier Bandag #8, Inc., Saw Mill Tire Co.
and LTZ Tire, LLC    11/23/2010 T & Z Tire Wholesalers, Inc.    Purchase of
Equity Interests in T & Z Tire Wholesalers, Inc. by Terry’s Tire Town, Inc.
pursuant to the Stock Purchase Agreements dated as of November 1, 2010 between
Terry’s Tire Town, Inc. and Paul Zurcher, and Terry’s Tire Town, Inc. and Terry
Tolerton    11/01/2010 ATD Acquisition Co. III    Merged into American Tire
Distributors, Inc.    8/8/2011 The Bowlus Service Company    Merged into
American Tire Distributors, Inc.    8/8/2011 The Hercules Tire & Rubber Company
   Acquired by American Tire Distributors, Inc.    1/31/2014

 

7



--------------------------------------------------------------------------------

Hercules Asia Pacific, LLC    Formation    3/2/2011 Tire Distributors, Inc.   
Merged into American Tire Distributors, Inc.    1/31/2014 Hercules Tire
Holdings LLC    Merged into American Tire Distributors, Inc.    1/31/2014 ATD
Acquisition Co. IV    Merged into American Tire Distributors, Inc.;   
12/28/2013 Firestone of Denham Springs, Inc.    Merged into ATD Acquisition Co.
IV    12/28/2013



--------------------------------------------------------------------------------

SCHEDULE 1D

Other Names Used by Each Grantor Within Past Five Years

 

Grantor

  

Other Name Used

American Tire Distributors, Inc.    Heafner Tire Group, Inc. American Tire
Distributors, Inc.    ATD American Tire Distributors, Inc.    Heafner Worldwide
American Tire Distributors, Inc.    ATD Worldwide American Tire Distributors,
Inc.    Heafnet American Tire Distributors, Inc.    ATD Online American Tire
Distributors, Inc.    Xpress Performance American Tire Distributors, Inc.   
Tirebuyer.com American Tire Distributors, Inc.    Tirebuyer American Tire
Distributors, Inc.    6-H Homann, LLC American Tire Distributors, Inc.    Homann
Tire, LTD American Tire Distributors, Inc.    T.O. Haas Tire Company, Inc.
American Tire Distributors, Inc.    Haas Tire American Tire Distributors, Inc.
   The Speed Merchant, Inc. American Tire Distributors, Inc.    CPW American
Tire Distributors, Inc.    Competition Parts Warehouse American Tire
Distributors, Inc.    American Tire Distributors American Tire Distributors,
Inc.    Wholesale Tire Distributors, Inc. American Tire Distributors, Inc.   
ATD Acquisition Co., II American Tire Distributors, Inc.    ATD Acquisition Co.,
III American Tire Distributors, Inc.    ATD Acquisition Co., IV American Tire
Distributors, Inc.    Tire Wholesalers, Inc. American Tire Distributors, Inc.   
Firestone of Denham Springs, Inc. American Tire Distributors, Inc.    CTO
American Tire Distributors, Inc.    The Bowlus Service Company American Tire
Distributors, Inc.    NCT American Tire Distributors, Inc.    North Central Tire
American Tire Distributors, Inc.    Am-Pac American Tire Distributors, Inc.   
Am-Pac Tire Dist. Inc. American Tire Distributors, Inc.    Tire Pros Francorp
Am-Pac Tire Dist. Inc.    Am-Pac Am-Pac Tire Dist. Inc.    Tire Pros Francorp
Tire Wholesalers, Inc.    TWI The Hercules Tire & Rubber Company    TDW (Tire
Dealers Warehouse) The Hercules Tire & Rubber Company    TDW The Hercules Tire &
Rubber Company    Hercules Tire

 

9



--------------------------------------------------------------------------------

Grantor

  

Other Name Used

The Hercules Tire & Rubber Company    Hercules Tire & Rubber The Hercules Tire &
Rubber Company    Hercules Tire and Rubber The Hercules Tire & Rubber Company   
Hercules The Hercules Tire & Rubber Company    Hercules Tire International
Terry’s Tire Town, Inc.    TireTeam Terry’s Tire Town, Inc.    LawnPro Tires
Terry’s Tire Town, Inc.    Tire Liquidators Englewood Tire Wholesale, Inc.   
Discount Tire Express



--------------------------------------------------------------------------------

SCHEDULE 2

Locations of Equipment, Inventory or Other Tangible Collateral

 

Grantor

  

Address

  

City

  

State /

Country

  

Zip/Postal

Code

  

Leased /

Owned

Terry’s Tire Town Baltimore, Ltd.   

1780 Crossroads Dr.

1790 Crossroads Dr.

   Odenton    MD    21113    Leased Terry’s Tire Town Virginia, Ltd.    4501
Carolina Ave.    Richmond    VA    23222    Leased Terry’s Tire Town, Inc.   
1658 Highland Rd.    Twinsburg    OH    44087    Leased Terry’s Tire Town, Inc.
   1615 Perry Dr. SW    Canton    OH    44706    Leased Terry’s Tire Town, Inc.
   1469 W. Main St.    Alliance    OH    44601    Leased Terry’s Tire Town, Inc.
   2360 W. Main St.    Alliance    OH    44601    Leased Terry’s Tire Town, Inc.
   39 Ohio Machinery    Girard    OH    44601    Leased Englewood Tire
Wholesale, Inc.    757 Page Avenue    Lyndhurst    NJ    07071    Leased
Englewood Tire Wholesale, Inc.    180-200 Prestige Park Road    East Hartford   
CT    06108    Leased Englewood Tire Wholesale, Inc.    1230 Forest Parkway   
West Deptford    NJ    08051    Leased Summit Tires Northeast, LLC    39
Eisenhower Dr.    Westbrook    Maine    04092    Leased Summit Tires Northeast,
LLC    195 Liberty Street    Brockton    MA    02301    Leased Summit Tires
Northeast, LLC   

17 Dumaine Ave.

23 Dumaine Ave.

   Nashua    NH    03063    Leased Summit Tires Northeast, LLC    220 O’Connell
Way, Building B, Crossroads Commerce Center    East Taunton    MA    02718   
Leased Terry’s Tire Town Holdings, Inc.    999 South Oyster Bay Road    Bethpage
   NY    11714    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State /

Country

  

Zip/Postal

Code

  

Leased /

Owned

Terry’s Tire Town, Inc.    5555 Massillon Road Distribution Center #1    Canton
   OH    44720    Leased Terry’s Tire Town, Inc.    2235 E. Caster Avenue,   
Philadelphia    PA    19134    Leased Am-Pac Tire Dist. Inc.    3000 35th Avenue
   Birmingham    AL    35203    Leased American Tire Distributors, Inc.    420
Industrial Park Road    Cullman    AL    35055    Leased American Tire
Distributors, Inc.    881 Roy Hodges Boulevard    Montgomery    AL    36117   
Leased American Tire Distributors, Inc.    5240 Willis Road    Theodore    AL   
36582    Leased American Tire Distributors, Inc.    1200 E. 12th Street    N.
Little Rock    AR    72214    Leased American Tire Distributors, Inc.    3921
East 19th Street    Texarkana    AR    71854    Leased American Tire
Distributors, Inc.    2001 South 15th Avenue    Phoenix    AZ    85007    Leased
American Tire Distributors, Inc.    6720 S. Alvernon Way    Tucson    AZ   
85756    Leased American Tire Distributors, Inc.    5600 Norris Road   
Bakersfield    CA    93308    Leased American Tire Distributors, Inc.    22411
S. Bonita Street    Carson    CA    90745    Leased American Tire Distributors,
Inc.    2400 Main Street    Chula Vista    CA    91911    Leased American Tire
Distributors, Inc.    3064 S. Chestnut Ave    Fresno    CA    93725    Leased
American Tire Distributors, Inc.    18301 Von Karman Avenue, Suite 420    Irvine
   CA    92612    Leased American Tire Distributors, Inc.    5100 Commerce
Avenue    Moorpark    CA    93021    Leased American Tire Distributors, Inc.   
11680 Dayton Drive    Rancho Cucamonga    CA    91730    Leased American Tire
Distributors, Inc.    4632 Raley Blvd.    Sacramento    CA    95838    Leased
American Tire Distributors, Inc.    645 Dado Street    San Jose    CA    95112
   Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State /

Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    13335 Orden Drive    Santa Fe Springs    CA
   90670    Leased American Tire Distributors, Inc.    4750 Fanucchi Way   
Shafter    CA    93263    Leased American Tire Distributors, Inc.    5000
Fanucchi Way    Shafter    CA    93263    Leased American Tire Distributors,
Inc.    955 Aeroplaza Drive    Colorado Springs    CO    80916    Leased
American Tire Distributors, Inc.    1150 E. 58th Avenue    Denver    CO    80216
   Leased American Tire Distributors, Inc.    2139 Bond Street    Grand Junction
   CO    81505    Leased American Tire Distributors, Inc.    8310 South Valley
Highway, 3rd Floor    Englewood    CO    80112    Leased American Tire
Distributors, Inc.    7051 Stuart Ave.    Jacksonville    FL    32254    Leased
American Tire Distributors, Inc.    11700 Miramar Parkway, Suite 500    Miramar
   FL    33025    Leased American Tire Distributors, Inc.    6251 Los Rios Way
   Ft. Myers    FL    33966    Leased American Tire Distributors, Inc.    8751
Skinner Court    Orlando    FL    32824    Leased American Tire Distributors,
Inc.    7502 Sears Boulevard    Pensacola    FL    32514    Leased American Tire
Distributors, Inc.    4755 Capital Circle NW    Tallahassee    FL    32303   
Leased American Tire Distributors, Inc.    4411 Eagle Falls Place    Tampa    FL
   33619    Leased American Tire Distributors, Inc.    601 103rd Avenue North   
Royal Palm Beach    FL    33411    Leased American Tire Distributors, Inc.   
2122 Noland Connector    Augusta    GA    30909    Leased American Tire
Distributors, Inc.    102 Dunbar Rd.    Byron    GA    31008    Leased American
Tire Distributors, Inc.    3075 Southpark Boulevard, Suite 100    Ellenwood   
GA    30294    Leased American Tire Distributors, Inc.    2155 Barrett Park
Drive, Suite 215    Kennessaw    GA    30144    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State /

Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    1402 Mills B. Lane Blvd.    Savannah    GA
   31405    Leased American Tire Distributors, Inc.    2232 Mountain Industrial
Blvd.    Tucker    GA    30084    Leased American Tire Distributors, Inc.   
3915 Delaware Avenue, Suite 5    Des Moines    IA    50313    Leased American
Tire Distributors, Inc.    1404 E. Fargo Avenue    Nampa    ID    83687   
Leased American Tire Distributors, Inc.    9450 Sergo Drive    Mc Cook    IL   
60525    Leased American Tire Distributors, Inc.    305 Erie Street    Morton   
IL    61550    Leased American Tire Distributors, Inc.    2855 Fortune Circle
West    Indianapolis    IN    46241    Leased American Tire Distributors, Inc.
   5015 S. Water Circle    Wichita    KS    67217    Leased American Tire
Distributors, Inc.    8169 and 8173 National Turnpike    Louisville    KY   
40214    Leased American Tire Distributors, Inc.    17200 Manchac Park Lane   
Baton Rouge    LA    70817    Leased American Tire Distributors, Inc.    512 J F
Smith Road    Slidell    LA    70460    Leased American Tire Distributors, Inc.
   111 Constitution Blvd    Franklin    MA    02038    Leased American Tire
Distributors, Inc.    4625 Hollins Ferry Road    Baltimore    MD    21227   
Leased American Tire Distributors, Inc.    1409 Tangier Drive, Building 2   
Balitmore    MD    21220    Leased American Tire Distributors, Inc.    530
Marvel Road    Salisbury    MD    21801    Leased American Tire Distributors,
Inc.    17950 Dix-Toledo Road, Suite 300    Brownstown Township    MI    48192
   Leased American Tire Distributors, Inc.    5100 West 35th Street    St. Louis
Park    MN    55416    Leased American Tire Distributors, Inc.    13261
Corporate Exchange Drive    Bridgeton    MO    63044    Leased American Tire
Distributors, Inc.    4121 N. Kentucky Avenue    Kansas City    MO    64161   
Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State /

Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    2830 E. Jean Street    Springfield    MO   
65803    Leased American Tire Distributors, Inc.    500 Highway 49 South   
Richland    MS    39218    Leased American Tire Distributors, Inc.    205 Vista
Industrial Drive    Arden    NC    28704    Leased American Tire Distributors,
Inc.    3020 Tucker Street Extension    Burlington    NC    27215    Leased
American Tire Distributors, Inc.    4047 Perimeter West Drive    Charlotte    NC
   28214    Leased American Tire Distributors, Inc.    4208 Murchison Road   
Fayetteville    NC    28311    Leased American Tire Distributors, Inc.    12200
Herbert Wayne Court    Huntersville    NC    28078    Leased American Tire
Distributors, Inc.    12225 Herbert Wayne Court    Huntersville    NC    28078
   Leased American Tire Distributors, Inc.    201 Industrial Park Drive   
Lincolnton    NC    28092    Leased American Tire Distributors, Inc.    3099
Finger Mill Road    Lincolnton    NC    28092    Leased American Tire
Distributors, Inc.    190 Cochrane Road    Lincolnton,    NC    28092    Leased
American Tire Distributors, Inc.    147 Highway 24, Suite 121    Morehead City
   NC    28557    Leased American Tire Distributors, Inc.    1615 Wolfpack Lane
Suite 121    Raleigh    NC    27609    Leased American Tire Distributors, Inc.
   250 Northstar Drive    Rural Hall    NC    27045    Leased American Tire
Distributors, Inc.    2405 Wrightsville Avenue    Wilmington    NC    28403   
Leased American Tire Distributors, Inc.    2820 Commerce Road    Wilson    NC   
27893    Leased American Tire Distributors, Inc.    1415 W. Commerce Way   
Lincoln    NE    68521    Leased American Tire Distributors, Inc.    29 Jacks
Bridge Road    Londonderry    NH    03053    Leased American Tire Distributors,
Inc.    50 Route 46 East    Totowa    NJ    07512    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State /

Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    111 Ikea Drive    Westampton    NJ    08060
   Leased American Tire Distributors, Inc.    8701 San Mateo Blvd.   
Albuquerque    NM    87113    Leased American Tire Distributors, Inc.    3101 N.
Lamb Blvd.    Las Vegas    NV    89115    Leased American Tire Distributors,
Inc.    250 Lillard Drive    Sparks    NV    89431    Leased American Tire
Distributors, Inc.    55 Commerce Avenue    Albany    NY    12206    Leased
American Tire Distributors, Inc.    1350 Scottsville Road    Chili    NY   
14624    Leased American Tire Distributors, Inc.    121 Wilshire Boulevard   
Edgewood    NY    11717    Leased American Tire Distributors, Inc.    23371
Aurora Road    Bedford Heights    OH    44146    Leased American Tire
Distributors, Inc.    4871 Corporate Street SW    Canton    OH    44706   
Leased American Tire Distributors, Inc.    4520 LeSaint Court    Fairfield    OH
   45014    Leased American Tire Distributors, Inc.    200 Orange Point Drive   
Lewis Center    OH    43035    Leased American Tire Distributors, Inc.    3701
South Thomas Road    Oklahoma City    OK    73179    Leased American Tire
Distributors, Inc.    4223 N. Garnett Road    Tulsa    OK    74146    Leased
American Tire Distributors, Inc.    16785 NE Mason Street, Suite B    Portland
   OR    97230    Leased American Tire Distributors, Inc.    2291 Sweeney Drive
   Clinton    PA    15026    Leased American Tire Distributors, Inc.    7360
Spartan Boulevard    Charleston    SC    29418    Leased American Tire
Distributors, Inc.    917 Rosewood Drive    Columbia    SC    29201    Leased
American Tire Distributors, Inc.    1611 Otis Way    Florence    SC    29501   
Leased American Tire Distributors, Inc.    37 Villa Road, Suite 314   
Greenville    SC    29615    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State /

Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    712 N. Main Street    Mauldin    SC    29662
   Leased American Tire Distributors, Inc.    1009 East Amidon    Sioux Falls   
SD    57104    Leased American Tire Distributors, Inc.    7150 Discovery Drive
   Chattanooga    TN    37416    Leased American Tire Distributors, Inc.    916
Callahan Drive    Knoxville    TN    37912    Leased American Tire Distributors,
Inc.    4370 S. Mendenhall Rd    Memphis    TN    38141    Leased American Tire
Distributors, Inc.    521 Harding Industrial Drive    Nashville    TN    37211
   Leased American Tire Distributors, Inc.    410 Century Court    Piney Flats
   TN    37686    Leased American Tire Distributors, Inc.    9151 S. Georgia
Street    Amarillo    TX    79118    Leased American Tire Distributors, Inc.   
810 West Howard LaneTech Ridge Building Four 3B    Austin    TX    78753   
Leased American Tire Distributors, Inc.    1701 Vantage Drive, Ste. #102 & #103
   Carrollton    TX    75006    Leased American Tire Distributors, Inc.    1301
S. Navigation Blvd.    Corpus Christi    TX    78405    Leased American Tire
Distributors, Inc.    Dominion Plaza 17300 & 17304 Preston Road    Dallas    TX
   75252    Leased American Tire Distributors, Inc.    12420 Mercantile, Suite
100    El Paso    TX    79935    Leased American Tire Distributors, Inc.    860
Greens Parkway, Suite 100    Houston    TX    77067    Leased American Tire
Distributors, Inc.    8308 Upland Avenue    Lubbock    TX    79424    Leased
American Tire Distributors, Inc.    2900 W. Bus Hwy. 83    McAllen    TX   
78501    Leased American Tire Distributors, Inc.    13443 South Gessner Road   
Missouri City    TX    77489    Leased American Tire Distributors, Inc.    4093
Highway 67 North    San Angelo    TX    76903    Leased American Tire
Distributors, Inc.    17230 N. Green Mountain Road    San Antonio    TX    78247
   Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State /

Country

  

Zip/Postal

Code

  

Leased /

Owned

American Tire Distributors, Inc.    1815 South 4650 West    Salt Lake City    UT
   84104    Leased American Tire Distributors, Inc.    880 Acorn Drive   
Harrisonburg    VA    22801    Leased American Tire Distributors, Inc.    10231
Harry J. Parrish Blvd.    Manassas    VA    20110    Leased American Tire
Distributors, Inc.    4554 Progress Rd.    Norfolk    VA    23502    Leased
American Tire Distributors, Inc.    1806 Jefferson Davis    Richmond    VA   
23224    Leased American Tire Distributors, Inc.    4702 American Tire Blvd   
Roanoke    VA    24019    Leased American Tire Distributors, Inc.    485
Stafford Umberger Drive    Wytheville    VA    24382    Leased American Tire
Distributors, Inc.    860 Stafford Umberger Driver    Wytheville    VA    24382
   Leased American Tire Distributors, Inc.    521 8th Street SW    Auburn    WA
   98001    Leased American Tire Distributors, Inc.    601 108th Avenue NE (two
adjacent Suites on Fourth Floor)    Bellevue    WA    98004    Leased American
Tire Distributors, Inc.    15530 E. Euclid Avenue    Spokane Valley    WA   
99216    Leased American Tire Distributors, Inc.    340 Mahn Court    Oak Creek
   WI    53154    Leased American Tire Distributors, Inc.    300 Harris Drive   
Poca    WV    25159    Leased American Tire Distributors, Inc.    1991 Dunlap
Way    Casper    WY    82800    Leased The Hercules Tire & Rubber Company   
16380 U.S. Route 224 East, Suite 200    Findlay    OH    45840    Leased The
Hercules Tire & Rubber Company    1714 South Anderson Avenue    Compton    CA   
90220    Leased The Hercules Tire & Rubber Company    33375 Central Avenue   
Union City    CA    94587    Leased



--------------------------------------------------------------------------------

Grantor

  

Address

  

City

  

State /

Country

  

Zip/Postal

Code

  

Leased /

Owned

The Hercules Tire & Rubber Company    7600 District Boulevard, Suite B   
Bakersfield    CA    93313    Leased The Hercules Tire & Rubber Company    601
South 65th Avenue, Suite 6    Phoenix    AZ    85043    Leased The Hercules
Tire & Rubber Company    11175 East 55th Avenue, Suite 105    Denver    CO   
80239    Leased The Hercules Tire & Rubber Company    9500 North Royal Lane,
Suite 160    Irving    TX    75063    Leased The Hercules Tire & Rubber Company
   500 Northpark Central Drive, Suite 200    Houston    TX    77073    Leased
The Hercules Tire & Rubber Company    8627 North East Loop 410, Building E,
Suite 100    San Antonio    TX    78219    Leased The Hercules Tire & Rubber
Company    3710 North River Road    Franklin Park    IL    60131    Leased The
Hercules Tire & Rubber Company    9800 N.W. 100th Road, Suite I    Medley    FL
   33178    Leased The Hercules Tire & Rubber Company    9110 King Palm Drive,
Suite 106    Tampa    FL    33619    Leased The Hercules Tire & Rubber Company
   2222 Diversified Way    Orlando    FL    32804    Leased The Hercules Tire &
Rubber Company    7515 North Leadbetter    Portland    OR    97203    Leased The
Hercules Tire & Rubber Company    20413 89th Avenue, Building J    Kent    WA   
98031    Leased



--------------------------------------------------------------------------------

SCHEDULE 3

Accounts and Inventory Acquired Outside the Ordinary Course of Business

 

Grantor

  

Account/Inventory

  

How Obtained

Summit Tires Northeast, LLC    Both    Asset Purchase Agreement dated as of
January 21, 2011 by and among Summit Tires of Massachusetts, Inc., Benjamin
Kravitz, Harvey Rudnick, Francis Ledwith and Summit Tires Northeast, LLC

 

20



--------------------------------------------------------------------------------

SCHEDULE 5

UCC Financing Statements

See following pages

 

21



--------------------------------------------------------------------------------

SCHEDULE 6

UCC Filings and Filing Offices

 

Grantor

  

UCC Filing Office

Terry’s Tire Town Holdings, Inc.    Ohio Secretary of State Terry’s Tire Town,
Inc.    Ohio Secretary of State T & Z Tire Wholesalers, Inc.    Ohio Secretary
of State Englewood Tire Wholesale, Inc.    New Jersey Department of Treasury
Summit Tires Northeast, LLC    Ohio Secretary of State Terry’s Tire Town
Virginia, Ltd.    Ohio Secretary of State Terry’s Tire Town Baltimore, Ltd.   
Ohio Secretary of State American Tire Distributors Holdings, Inc.    Delaware
Secretary of State American Tire Distributors, Inc.    Delaware Secretary of
State Am-Pac Tire Dist. Inc.    California Secretary of State Tire Wholesalers,
Inc.    Washington Department of Licensing The Hercules Tire & Rubber Company   
Connecticut Secretary of the State Hercules Asia Pacific, LLC    Connecticut
Secretary of the State

Intellectual Property Filings and Filing Offices

 

Jurisdiction

  

Grantor

United States Patent and Trademark Office   

American Tire Distributors, Inc.
Am-Pac Tire Dist. Inc.

The Hercules Tire & Rubber Company

Terry’s Tire Town, Inc.

 

22



--------------------------------------------------------------------------------

SCHEDULE 7

Stock Ownership and Other Equity Interests

 

Entity

  

Interest Issued (number and type)

  

Record and

Beneficial Owner

   Percentage
Ownership     Certificate
Numbers

American Tire Distributors Holdings, Inc.

   50 shares of Common Stock; $0.01 par value    Accelerate Holdings Corp.     
100 %    1

American Tire Distributors, Inc.

   1,000 shares of Common Stock; $0.01 par value    American Tire Distributors
Holdings, Inc.      100 %    1

Am-Pac Tire Dist. Inc.

   1,200 shares of Common Stock; $0.00 par value    American Tire
Distributors, Inc.      100 %    7

Tire Wholesalers, Inc.

   100 shares of Common Stock; $0.00 par value    American Tire
Distributors, Inc.      100 %    15

The Hercules Tire & Rubber Company

   1,052,794.7274 shares    American Tire Distributors, Inc.      100 %    6

Hercules Asia Pacific, LLC

   Membership Interests    The Hercules Tire & Rubber Company      100 %    N/A

Terry’s Tire Town Holdings, Inc.

   100 shares common stock    American Tire Distributors, Inc.      100 %    2

Terry’s Tire Town, Inc.

   1,500 shares of common stock    Terry’s Tire Town Holdings, Inc.      100 % 
  71

T & Z Tire Wholesalers, Inc.

   100 shares of common stock    Terry’s Tire Town Holdings, Inc.      100 %   
6

Englewood Tire Wholesale, Inc.

   100 shares of capital stock    Terry’s Tire Town Holdings, Inc.      100 %   
2

Summit Tires Northeast, LLC

   Membership Interests    Terry’s Tire Town Holdings, Inc.      100 %    N/A

Terry’s Tire Town Virginia, Ltd.

   Membership Interests    Terry’s Tire Town Holdings, Inc.      100 %    N/A

Terry’s Tire Town Baltimore, Ltd.

   Membership Interests    Terry’s Tire Town Holdings, Inc.      100 %    N/A

 

23



--------------------------------------------------------------------------------

SCHEDULE 8

Debt Instruments

None.

 

24



--------------------------------------------------------------------------------

SCHEDULE 9

Deposit Accounts

 

Grantor

  

Bank

  

Address

  

Bank

Account #

  

Purpose

American Tire Distributors, Inc.    BoA   

600 Peachtree St NE 10th Floor Atlanta, GA

30308-2265

  

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    BoA   

600 Peachtree St NE 10th Floor Atlanta, GA

30308-2265

  

LOGO [g753085ex10_8pg35a.jpg]

   Operating Account (Deposits & Payments) American Tire Distributors, Inc.   
BoA   

600 Peachtree St NE 10th Floor Atlanta, GA

30308-2265

  

LOGO [g753085ex10_8pg35a.jpg]

   Transfers Account American Tire Distributors, Inc.    BoA   

600 Peachtree St NE 10th Floor Atlanta, GA

30308-2265

  

LOGO [g753085ex10_8pg35a.jpg]

   LockBox American Tire Distributors, Inc.    BoA   

600 Peachtree St NE 10th Floor Atlanta, GA

30308-2265

  

LOGO [g753085ex10_8pg35a.jpg]

   TireBuyer.com Depository American Tire Distributors, Inc.    BoA   

600 Peachtree St NE 10th Floor Atlanta, GA

30308-2265

  

LOGO [g753085ex10_8pg35a.jpg]

   Depository American Tire Distributors, Inc.    Chase    6556 Siegen Lane,
Baton Rouge, LA 70809   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    Chase    6556 Siegen Lane,
Baton Rouge, LA 70809   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    Rock Branch Comm    P.O.
Box 219, Nitro, WV 25143   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    PNC    200 Providence Road,
Suite 300, Charlotte, NC 28207   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    PNC    200 Providence Road,
Suite 300, Charlotte, NC 28207   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    PNC    200 Providence Road,
Suite 300, Charlotte, NC 28207   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    PNC    200 Providence Road,
Suite 300, Charlotte, NC 28207   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository

 

25



--------------------------------------------------------------------------------

American Tire Distributors, Inc.    PNC    200 Providence Road, Suite 300,
Charlotte, NC 28207    LOGO [g753085ex10_8pg35a.jpg]    DC Depository American
Tire Distributors, Inc.    PNC    200 Providence Road, Suite 300, Charlotte, NC
28207    LOGO [g753085ex10_8pg35a.jpg]    DC Depository American Tire
Distributors, Inc.    PNC    200 Providence Road, Suite 300, Charlotte, NC 28207
   LOGO [g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors,
Inc.    PNC    200 Providence Road, Suite 300, Charlotte, NC 28207    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository American Tire Distributors, Inc.   
Wells Fargo    P.O. Box 63020, San Francisco, CA 94163    LOGO
[g753085ex10_8pg35a.jpg]    DC Depository

 

26



--------------------------------------------------------------------------------

American Tire Distributors, Inc.    Wells Fargo    I P.O. Box 63020, San
Francisco, CA 94163    LOGO [g753085ex10_8pg35a.jpg]    DC Depository American
Tire Distributors, Inc.    Wells Fargo    P.O. Box 63020, San Francisco, CA
94163   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    Wells Fargo    P.O. Box
63020, San Francisco, CA 94163   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    Wells Fargo    P.O. Box
63020, San Francisco, CA 94163   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    Wells Fargo    P.O. Box
63020, San Francisco, CA 94163   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    Wells Fargo    P.O. Box
63020, San Francisco, CA 94163   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository American Tire Distributors, Inc.    SunTrust    P.O. Box
305183, Nashville, TN 37230   

LOGO [g753085ex10_8pg35a.jpg]

   DC Depository The Hercules Tire & Rubber Company    JP Morgan Chase Bank NA
   28660 Northwestern Highway, Southfield, MI 48034   

LOGO [g753085ex10_8pg35a.jpg]

   Concentration - main incoming The Hercules Tire & Rubber Company    JP Morgan
Chase Bank NA    28660 Northwestern Highway, Southfield, MI 48034   

LOGO [g753085ex10_8pg35a.jpg]

   Electronic - outgoing wires/ACH The Hercules Tire & Rubber Company    JP
Morgan Chase Bank NA    28660 Northwestern Highway, Southfield, MI 48034   

LOGO [g753085ex10_8pg35a.jpg]

   Paper Check The Hercules Tire & Rubber Company    JP Morgan Chase Bank NA   
28660 Northwestern Highway, Southfield, MI 48034   

LOGO [g753085ex10_8pg35a.jpg]

   Chase West - depository The Hercules Tire & Rubber Company    JP Morgan Chase
Bank NA    28660 Northwestern Highway, Southfield, MI 48034   

LOGO [g753085ex10_8pg35a.jpg]

   Asia Pacific - China The Hercules Tire & Rubber Company    Key Bank    P.O.
Box 10099, Toledo, OH 43699   

LOGO [g753085ex10_8pg35a.jpg]

   Depository - check scanners The Hercules Tire & Rubber Company    Bank of the
West    333012 Alvarado Niles Road, Union City, CA 94587   

LOGO [g753085ex10_8pg35a.jpg]

   Depository - Bakersfield

 

27



--------------------------------------------------------------------------------

The Hercules Tire & Rubber Company    Wells Fargo Bank    P.O. Box 340214,
Sacramento, CA 95834   

LOGO [g753085ex10_8pg35a.jpg]

   Depository - Portland Englewood Tire Wholesale, Inc.    Huntington National
Bank   

220 Market Avenue S.

Canton, OH 44702

  

LOGO [g753085ex10_8pg35a.jpg]

   Regular Checking Englewood Tire Wholesale, Inc.    Bank of America   

P.O. Box 25118

Tampa, FL 33622-5118

  

LOGO [g753085ex10_8pg35a.jpg]

   Deposit Account for in-house green cash Englewood Tire Wholesale, Inc.    PNC
  

One Financial Parkway

Locator Z1-Yb42-03-1

Kalamazoo, MI 49009

  

LOGO [g753085ex10_8pg35a.jpg]

   Deposit Account for in-house green cash Summit Tires Northeast, LLC   
Huntington National Bank   

220 Market Avenue S.

Canton, OH 44702

  

LOGO [g753085ex10_8pg35a.jpg]

   Regular Checking Summit Tires Northeast, LLC    Bank of America   

P.O. Box 27025

Richmond, VA 23261-7025

  

LOGO [g753085ex10_8pg35a.jpg]

   Deposit Account for in-house green cash Terry’s Tire Town Baltimore, Ltd.   
Huntington National Bank   

220 Market Avenue S.

Canton, OH 44702

  

LOGO [g753085ex10_8pg35a.jpg]

   Regular Checking Terry’s Tire Town Baltimore, Ltd.    Bank of America   

P. O. Box 27025

Richmond, VA 23261-7025

  

LOGO [g753085ex10_8pg35a.jpg]

   Deposit Account for in-house green cash Terry’s Tire Town Holdings, Inc.   
Huntington National Bank   

220 Market Avenue S.

Canton, OH 44702

  

LOGO [g753085ex10_8pg35a.jpg]

   Regular Checking Terry’s Tire Town Holdings, Inc.    Huntington National Bank
  

220 Market Avenue S.

Canton, OH 44702

  

LOGO [g753085ex10_8pg35a.jpg]

   Main Concentration Account Terry’s Tire Town Virginia, Ltd.    Huntington
National Bank   

220 Market Avenue S.

Canton, OH 44702

  

LOGO [g753085ex10_8pg35a.jpg]

   Regular Checking Terry’s Tire Town Virginia, Ltd.    Bank of America   

P. O. Box 27025

Richmond, VA 23261-7025

  

LOGO [g753085ex10_8pg35a.jpg]

   Deposit Account for in-house green cash Terry’s Tire Town, Inc.    Huntington
National Bank   

220 Market Avenue S.

Canton, OH 44702

  

LOGO [g753085ex10_8pg35a.jpg]

   Regular Checking Terry’s Tire Town, Inc.    Huntington National Bank   

220 Market Avenue S.

Canton, OH 44702

  

LOGO [g753085ex10_8pg35a.jpg]

   Regular Checking used for FSA (open but inactive)

 

28



--------------------------------------------------------------------------------

Disbursement Accounts

 

Grantor

  

Bank

  

Address

  

Bank

Account #

  

Purpose

American Tire Distributors, Inc.    Wells Fargo    P.O. Box 63020, San
Francisco, CA 94163   

LOGO [g753085ex10_8pg35a.jpg]

   Vacation Trust American Tire Distributors, Inc.    BoA    600 Peachtree St NE
10th Floor Atlanta, GA   

LOGO [g753085ex10_8pg35a.jpg]

   AP disbursements American Tire Distributors, Inc.    BoA   

600 Peachtree St NE

10th Floor Atlanta, GA

30308-2265

  

LOGO [g753085ex10_8pg35a.jpg]

  

Payroll

Disbursements

American Tire Distributors, Inc.    BoA   

600 Peachtree St NE

10th Floor Atlanta, GA

30308-2265

  

LOGO [g753085ex10_8pg35a.jpg]

  

Medical

Disbursements

American Tire Distributors, Inc.    BoA   

600 Peachtree St NE

10th Floor Atlanta, GA

30308-2265

   LOGO [g753085ex10_8pg35a.jpg]   

Operating Account

(Deposits &

Payments)

 

29



--------------------------------------------------------------------------------

SCHEDULE 10

Government Contracts

None.

 

30



--------------------------------------------------------------------------------

SCHEDULE 11

Advances

None.

 

31



--------------------------------------------------------------------------------

SCHEDULE 12A

Intellectual Property

Issued Patents

None.

Pending Patent Applications

None.

 

32



--------------------------------------------------------------------------------

US Registered Trademarks & US Pending Trademark Applications

 

Trademark

  

Owner/Applicant

  

Federal Application/

Registration No.

LOGO [g753085ex10_8pg89a.jpg]    American Tire Distributors, Inc.    86107218
MILES AHEAD    American Tire Distributors, Inc.    85842700 BUY SMART. DRIVE
SAFE.    American Tire Distributors, Inc.    85821446 ATDCONNECT    American
Tire Distributors, Inc.    4469168 LOGO [g753085ex10_8pg89b.jpg]    American
Tire Distributors, Inc.    85821393 LOGO [g753085ex10_8pg89c.jpg]    American
Tire Distributors, Inc.    85821433 LOGO [g753085ex10_8pg89d.jpg]    American
Tire Distributors, Inc.    85849099 LOGO [g753085ex10_8pg89e.jpg]    American
Tire Distributors, Inc.    85854501 LOGO [g753085ex10_8pg89f.jpg]    American
Tire Distributors, Inc.    85849087 REGUL    American Tire Distributors, Inc.   
4302414 LOGO [g753085ex10_8pg89g.jpg]    American Tire Distributors, Inc.   
4028814 LOGO [g753085ex10_8pg89h.jpg]    American Tire Distributors, Inc.   
3302482 ENVIZIO    American Tire Distributors, Inc.    3406819 WHEEL WIZARD
ENVIZIO    American Tire Distributors, Inc.    3308837 ATDServiceBAY    American
Tire Distributors, Inc.    3216533 ATDServiceBAY    American Tire Distributors,
Inc.    3415784 ATDONLINE    American Tire Distributors, Inc.    3188225 DRIFZ
   American Tire Distributors, Inc.    3386225

 

33



--------------------------------------------------------------------------------

Trademark

  

Owner/Applicant

  

Federal Application/

Registration No.

LOGO [g753085ex10_8pg90a.jpg]    American Tire Distributors, Inc.    3024766 ATD
   American Tire Distributors, Inc.    3146443 LOGO [g753085ex10_8pg90b.jpg]   
American Tire Distributors, Inc.    3998612 LOGO [g753085ex10_8pg90c.jpg]   
American Tire Distributors, Inc.    3795182 LOGO [g753085ex10_8pg90d.jpg]   
American Tire Distributors, Inc.    3795181 LOGO [g753085ex10_8pg90e.jpg]   
American Tire Distributors, Inc.    3894313 LOGO [g753085ex10_8pg90f.jpg]   
American Tire Distributors, Inc.    3704090 O.E. PERFORMANCE    American Tire
Distributors, Inc.    3713864 LOGO [g753085ex10_8pg90g.jpg]    American Tire
Distributors, Inc.    3704089 AMERICAN TIRE DISTRIBUTORS    American Tire
Distributors, Inc.    4284277 EVOLVE YOUR RIDE    American Tire Distributors,
Inc.    3700735 WHEELENVIZIO.COM    American Tire Distributors, Inc.    3365163
CRUISER ALLOY    American Tire Distributors, Inc.    3489644 NEGOTIATOR   
American Tire Distributors, Inc.    3071313 HEAFNET    American Tire
Distributors, Inc.    2173352 REGUL QUESTA    American Tire Distributors, Inc.
   2084592 PACER    American Tire Distributors, Inc.    2013348 DYNATRAC   
American Tire Distributors, Inc.    1982061

 

34



--------------------------------------------------------------------------------

Trademark

  

Owner/Applicant

  

Federal Application/

Registration No.

MAGNUM    American Tire Distributors, Inc.    1884613 ICW    American Tire
Distributors, Inc.    1835379 PACER    American Tire Distributors, Inc.   
1818444 CAPITOL    American Tire Distributors, Inc.    1887070 LOGO
[g753085ex10_8pg91a.jpg]    American Tire Distributors, Inc.    1522166 LOGO
[g753085ex10_8pg91b.jpg]    American Tire Distributors, Inc.    1407619 TRAK ‘N’
BLAZER    American Tire Distributors, Inc.    1331956 LOGO
[g753085ex10_8pg91c.jpg]    American Tire Distributors, Inc.    1327370 WINNER
   American Tire Distributors, Inc.    1026159 LOGO [g753085ex10_8pg91d.jpg]   
American Tire Distributors, Inc.    0974610 AM-PAC    Am-Pac Tire Dist. Inc.   
3956363 TERRA TRAC CROSS-V    The Hercules Tire & Rubber Company    86014955
LOGO [g753085ex10_8pg91e.jpg]    The Hercules Tire & Rubber Company    4444826
ROAD FORCE    The Hercules Tire & Rubber Company    3482180 SUPER EXPRESS    The
Hercules Tire & Rubber Company    3356203 ALL COUNTRY    The Hercules Tire &
Rubber Company    3073522 GOLD LABEL    The Hercules Tire & Rubber Company   
3410481 BLACK LABEL    The Hercules Tire & Rubber Company    3410480 ICE MASTER
   The Hercules Tire & Rubber Company    3325890 ROADTOUR    The Hercules Tire &
Rubber Company    4056891 IRONMAN iMOVE    The Hercules Tire & Rubber Company   
3932475

 

35



--------------------------------------------------------------------------------

Trademark

  

Owner/Applicant

  

Federal Application/

Registration No.

TOUR 4.0    The Hercules Tire & Rubber Company    3884077 HERCULES POWER CV   
The Hercules Tire & Rubber Company    3929447 IRONMAN IMAGE    The Hercules Tire
& Rubber Company    3938615 LOGO [g753085ex10_8pg92a.jpg]    The Hercules Tire &
Rubber Company    3717939 MERIT MYSTIC CRI    The Hercules Tire & Rubber Company
   3804091 BLACKHAWK    The Hercules Tire & Rubber Company    3946628 RIDE ON
OUR STRENGTH    The Hercules Tire & Rubber Company    3505165 RAPTIS    The
Hercules Tire & Rubber Company    3532134 LOGO [g753085ex10_8pg92b.jpg]    The
Hercules Tire & Rubber Company    3508541 ALL TRAC    The Hercules Tire & Rubber
Company    3491397 LOGO [g753085ex10_8pg92c.jpg]    The Hercules Tire & Rubber
Company    3449339 HERCULES TIRE INTERNATIONAL    The Hercules Tire & Rubber
Company    3310895 R-FORCE    The Hercules Tire & Rubber Company    3644451
TERRA TRAC    The Hercules Tire & Rubber Company    2482486 POLAR TRAX    The
Hercules Tire & Rubber Company    2394940 MERIT ALL COUNTRY LXT    The Hercules
Tire & Rubber Company    2398388 ULTRA PLUS IV    The Hercules Tire & Rubber
Company    2254918 MR    The Hercules Tire & Rubber Company    2134860 SIGNET   
The Hercules Tire & Rubber Company    2091937 MRX PLUS IV    The Hercules Tire &
Rubber Company    1802671 LOGO [g753085ex10_8pg92d.jpg]    The Hercules Tire &
Rubber Company    1749007 MERIT    The Hercules Tire & Rubber Company    1715482
TERRA TRAC TOURING LTD.    The Hercules Tire & Rubber Company    2089703

 

36



--------------------------------------------------------------------------------

Trademark

  

Owner/Applicant

  

Federal Application/

Registration No.

MEGA TR    The Hercules Tire & Rubber Company    1752428 LOGO
[g753085ex10_8pg93a.jpg]    The Hercules Tire & Rubber Company    1728695
CARMERICA    The Hercules Tire & Rubber Company    1693532 TRAIL DIGGER    The
Hercules Tire & Rubber Company    1282370 ELECTRA    The Hercules Tire & Rubber
Company    1132666 LOGO [g753085ex10_8pg93b.jpg]    The Hercules Tire & Rubber
Company    1015747 LOGO [g753085ex10_8pg93c.jpg]    The Hercules Tire & Rubber
Company    0771896 HERCUMILE    The Hercules Tire & Rubber Company    0893739
H.D.T.L.    The Hercules Tire & Rubber Company    0813014 ULTRAPREME    The
Hercules Tire & Rubber Company    0782857 HERCULES    The Hercules Tire & Rubber
Company    0713519 NORTHCOAST TUNER.COM    Terry’s Tire Town, Inc.    3,584,562
NORTHCOAST TRUCK.COM    Terry’s Tire Town, Inc.    3,584,563 TIRETEAM    Terry’s
Tire Town, Inc.    77/831,790 ONE PRICE DOES IT ALL    Terry’s Tire Town, Inc.
   2,640,219

 

37



--------------------------------------------------------------------------------

SCHEDULE 12B

Copyrights

None.

 

38



--------------------------------------------------------------------------------

SCHEDULE 13

Commercial Tort Claims

None.

 

39



--------------------------------------------------------------------------------

SCHEDULE 14

Letters of Credit

None.

 

40



--------------------------------------------------------------------------------

Exhibit I to Security Agreement

EXHIBIT I

[Reserved]



--------------------------------------------------------------------------------

Exhibit J to Security Agreement

EXHIBIT J

FORM OF

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Supplement”), to the Security Agreement dated as
of March 28, 2014 (the “Security Agreement”), among American Tire Distributors
Holdings, Inc., a Delaware corporation (“Holdings”), American Tire Distributors,
Inc., a Delaware corporation (the “Company”), the Subsidiary Guarantors from
time to time party thereto and Bank of America, N.A., as collateral agent for
the Term Secured Parties (together with its successors in such capacities, the
“Term Collateral Agent”).

Reference is made to the Credit Agreement dated as of March 28, 2014 (as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Holdings, the Company, each
Guarantor from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and each Lender from time to time party thereto.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement, as applicable, as referred to therein.

The Grantors have entered into the Security Agreement to secure the Term
Obligations. The Security Agreement and the Credit Agreement provide that
additional Restricted Subsidiaries required to provide a Guarantee pursuant to
and in accordance with the Credit Agreement shall become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Guarantor and Grantor under the Security Agreement.

Accordingly, the Term Collateral Agent and the New Subsidiary hereby agree as
follows:

SECTION 1. In accordance with Section 7.11 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Term Obligations, does hereby create and grant to the Term
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and Lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral of the
New Subsidiary. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include and be a reference to the New Subsidiary. The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Term Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Supplement by facsimile or other electronic transmission shall be as effective
as delivery of a manually executed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary, (b) set forth on Schedule II
attached hereto is a true and correct schedule of all the Pledged Collateral of
the New Subsidiary, (c) set forth on Schedule III attached hereto is a true and
correct schedule of all Patents, Trademarks and Copyrights of the New Subsidiary
and (d) set forth under its signature hereto, is the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.1 of the Security Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Term Collateral Agent for
its reasonable documented out-of-pocket expenses in connection with this
Supplement, including, without limitation, the reasonable fees, other charges
and disbursements of counsel for the Term Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Term Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By  

 

  Name:   Title: Legal Name: Jurisdiction of Formation: Location of Chief
Executive office: BANK OF AMERICA, N.A., as Term Collateral Agent By  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

to the Joinder Agreement to the

Security Agreement

LOCATION OF COLLATERAL

 

Description

 

Location



--------------------------------------------------------------------------------

Schedule II

to the Joinder Agreement to the

Security Agreement

PLEDGED COLLATERAL

 

Name of Issuer

   Record Owner    Percentage of
Outstanding Shares                              



--------------------------------------------------------------------------------

Schedule III

to the Joinder Agreement to the

Security Agreement

INTELLECTUAL PROPERTY RIGHTS

PATENT AND PATENT APPLICATIONS

 

Patent

 

Owner

 

Federal Registration No.

       

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Trademark

 

Owner

 

Federal Registration No.

       

COPYRIGHT REGISTRATIONS

 

Copyright

 

Owner

 

Federal Registration No.

       



--------------------------------------------------------------------------------

Exhibit K to Security Agreement

EXHIBIT K

FORM OF GRANT OF SECURITY INTEREST IN [PATENT/COPYRIGHT/TRADEMARK] RIGHTS

THIS GRANT OF SECURITY INTEREST IN [PATENT/COPYRIGHT/TRADEMARK] RIGHTS (this
“Agreement”) dated as of [                    ] is made by [NAME OF GRANTOR]
(“[Grantor]”), a [jurisdiction] [entity type], with offices at [address of
Grantor] (the “Grantor”), in favor of BANK OF AMERICA, N.A., a national banking
association, with offices at 100 N. Tryon Street, Charlotte, North Carolina,
28255, as Administrative Agent and Term Collateral Agent (in such capacity, the
“Agent”) for the Secured Parties, in accordance with the Credit Agreement dated
as of March 28, 2014 (as amended, restated, amended and restated, refinanced,
extended, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among American Tire Distributors Holdings, Inc., the Borrower, the
Guarantors from time to time party thereto, the Agent and the Lenders from time
to time party thereto.

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Borrower has obtained from the
Agent and the Lenders the Initial Term Loans (as defined in the Credit
Agreement);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain other
subsidiaries of the Borrower have executed and delivered a Security Agreement,
dated as of March 28, 2014, in favor of the Agent (together with all amendments
and modifications, if any, from time to time thereafter made thereto, the
“Security Agreement”);

WHEREAS, pursuant to the Security Agreement, the Grantor has agreed to grant to
the Agent for the benefit of the Secured Parties, a continuing security interest
in all Intellectual Property, including, without limitation, the
[Patents/Copyrights/Trademarks]; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make the Initial Term
Loans, and to secure the Secured Obligations, the Grantor agrees, for the
benefit of the Agent and the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Security Agreement.

SECTION 2. Notice of Grant of Security Interest. Pursuant to the Security
Agreement, the Grantor assigns and grants to the Agent, on behalf and for the
benefit of the Secured Parties, and to secure the prompt and complete payment
and performance of all Term Obligations, a security interest in all of its
right, title and interest in, to and under the Grantor’s
[Patents/Copyrights/Trademarks] (including, without limitation, those items
listed on Schedule A hereto).

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the [United States Patent and Trademark Office/United States Copyright Office].
The security interest granted hereby has been granted to the Agent for the
benefit of the Secured Parties in connection with the Security Agreement and is
expressly subject to the terms and conditions thereof. The Security Agreement
(and all rights and remedies of the Agent and the Secured Parties thereunder)
shall remain in full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Agent and the Secured Parties with
respect to the security interest in the [Patents/Copyrights/Trademarks] granted
hereby are more fully set forth in the Credit Agreement and the Security
Agreement, the terms and provisions of which (including, without limitation, the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the terms of the Security Agreement, the terms of the Security
Agreement shall govern.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

[Remainder of page intentionally left blank; Signatures appear on following
page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

[NAME OF GRANTOR],   as Grantor By:  

 

  Name:   Title:

 

[Grant of Security Interest in [Patent/Copyright/Trademark] Rights]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,   as Agent By:  

 

  Name:   Title:

 

[Grant of Security Interest in [Patent/Copyright/Trademark] Rights]



--------------------------------------------------------------------------------

Schedule A

[Trademark Registrations and Applications]

 

Trademark

  

Owner/Applicant

  

Federal Application/
Registration No.

                       

[Copyright Registrations and Applications]

 

Serial No. or Registration No.

  

Country

  

Issue or Filing Date

  

Description

                                   

[Patents and Patent Applications]

 

Serial No. or Patent No.

  

Date

  

Issue Title

  

Country

  

Patent Owner

                                               

 

Schedule A - 1